 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSeville Flexpack Corporation and Milwaukee Local7-C Subordinate to the Graphic Communica-tions International Union, AFL-CIO. Case 30-CA-8850April 20, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn January 20, 1987, Administrative Law JudgeRobert A. Giannasi issued the attached decision.The Respondent filed exceptions and the GeneralCounsel filed an answering brief and a limitedcross-exception. 1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,2 andconclusions as modified.3The General Counsel requests that we disregard the Respondent's ex-ceptions because, inter alia, they fail to set forth specifically the questithiSof procedure, fact, law, or policy to which exceptions are taken, and failto set forth with specificity the excepted-to portions of the judge's deci-sion. Sec. 102.46(b) of the National Labor Relations Board Rules andRegulations states that any exception that does not comply with the re-quirements of that section "may be disregarded." We find that the Re-spondent's exceptions are procedurally sufficient and adequately desig-nate the portions of the decision the Respondent claims are erroneous.See Churchill's Restaurant, 276 NLRB 775 at fn. 1 (1985); Rice GrowersAssn. of California, 224 NLRB 663 fn. 1(1976)-The Respondent filed a document labeled "answering brief," which, infact, is not a response to the General Counsel's cross-exception, but, in-stead, is primarily a reply to the General Counsel's answering brief to theRespondent's exceptions. This is an abuse of Board processes, which limitparties to one brief in support of, and one brief in opposition to, each setof exceptions and cross-exceptions. We therefore grant the GeneralCounsel's motion to strike that portion of the Respondent's brief, at 4-20,which does not directly relate to the cross-exception. Save-it DiscountFoods, 263 NLRB 689 fn. 1 (1982).The General Counsel seeks a visitatorial clause authorizing the Board,for compliance purposes, to obtain discovery from the Respondent underthe Federal Rules of Civil Procedure, subject to the supervision of thecourt of appeals enforcing this Order. Under the circumstances of thiscase, we find it unnecessary to include such a clause.2 The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convmces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findingsWe correct the judge's inadvertent error in referring to employeeDonald Wild as Jack Wild in the decision, recommended Order, andnottce.We find it unnecessary to rely on the implication in sec. II,E,4, par. 3of the judge's decision that whether or not an election is pending, thegrant of a benefit explicitly for rejecting a umon is unlawful. We notethat the benefit in this case was granted during the period when objec-tions to the election could still be filed.a We will issue an Order in lieu of the judge's recommended Order toprovide that the Respondent cease and desist from utilizing its unlawfuldisciplinary system and from designating its paid holiday as "FreedomDay." The judge ordered that the Respondent rename Freedom Day toEmployee Rights Day and change the date of the holiday from theFriday falling closest to the anniversary date of the election to the awn-The judge found, and we agree, that on August30, 1985, the Respondent unlawfully changed itsdisciplinary policy regarding quality-related prob-lems.4 The judge found that the Respondent uti-lized this new system to constructively dischargefour employee members of the in-plant union orga-nizing committee in violation of Section 8(a)(3) and(1). We agree with that finding regarding MarkIwanski and Randy Mjelde, but are unable to reachthe same conclusion regarding Dave Ehlers andJohn Langowski.The Board has held that constructive dischargeoccurs when an employee quits because an employ-er has deliberately made working conditions un-bearable.3 Two elements must be proven to estab-lish a constructive discharge:First, the burdens imposed upon the employeemust cause, and be intended to cause, a changein his working conditions so difficult or un-pleasant as to force him to resign. Second, itmust be shown that those burdens were im-posed because of the employee's union activi-ties. 6Although described by the Respondent as a verygood pressman, Randy Mjelde received six writtenwarnings and a 1-day suspension pursuant to theRespondent's unlawful disciplinary system.7 Addi-tionally, the Respondent scheduled Mjelde to workovertime on the Saturday prior to his vacation, de-spite credited testimony that the Respondent hadverr,ary date of either the judge's decision or the Board's decision. Whilewe agree that by granting this holiday the Respondent violated Sec.8(aX1) of the Act, we believe that the judge went beyond the remedialpowers of the Act in requiring that the Respondent change the date ofthe illegally granted holiday. However, because the designation of theday as "Freedom Day" is so inextricably intertwined with the veryreason the granting of this benefit was unlawful, in an effort to eradicatethe coercive aspects of the holiday, which will remain, we do find it ap-propriate to order the Respondent to cease using the name "FreedomDay" in its description of this holiday.In accordance with our decision in New Horizons for the Retarded, 283NLRB 1173 (1987), interest on and after January 1, 1987, shall be com-puted at the "short-term Federal rate" for the underpayment of taxes asset out in the 1986 amendment to 26 U.S.C. • 6621 Interest on amountsaccrued prior to January 1, 1987 (the effective date of the 1986 amend-ment to 26 U.S.C. • 6621), shall be computed in accordance with FloridaSteel Corp. 231 NLRB 651 (1977).In adopting the judge's finding in sec. II,F, par. 6 of his decision thatthe change in the Respondent's disciplinary system was discriminatorilymotivated, we disavow his conclusion that Jim Yaluch's testimony wasan admission that the system was implemented because of the union cam-paign and because written warnings to union adherents could be suspectunless there was an appearance that nonunion employees were treated thesame, 5 Keller Mfg Co., 237 NLRB 712 (1978).6 Crystal Princeton Refining Co, 222 NLRB 1068, 1069 (1976).7 The Respondent contends the warnings were for quality-relatedproblems. Although the Respondent contended that waste of 5 or 6 per-cent on a job was considered high, nothing m the record indicates thatevery employee who committed waste over that amount was Issued awritten warning. Nor is there evidence in the record that the Respondentever sought Mjelde's explanation for the waste on any job for which hewas issued a warning.288 NLRB No. 61 SEVILLE FLEXPACK CORP.519previously granted Mjelde permission to have theday off. The judge found, and we agree, that thisassignment violated Section 8(a)(3) of the Act.Mjelde testified that after he began receiving theseries of written warnings he "could see that it wasonly a matter of time before I was going to be axedout the door." He applied for another job and wasoffered employment, but did not accept the offeruntil he received his last warning and suspension.At that point Mjelde told Yakich he would quitand "make it easy for him." Yaldch replied, "I amsorry it had to happen that way."Mark Iwanski, also described by the Respondentas one of its best employees, received a writtenwarning shortly before the election. Like Mjelde'swarnings, Iwanski's warning appeared arbitrarilyissued. The Respondent's owner, Jim Yakich, re-fused to discuss the warning until after the election.At the postelection meeting with Iwanski, howev-er, Yakich dismissed the warning itself, but askedwhy Iwanski became involved with the Union andquestioned his role as a union election observer.Yakich also stated that the plate mounting depart-ment was infested with union supporters. Yaldchthen told Iwansld that they "had got the numberone man" and "it looked like" Iwanski was the"number two man." Yaldch further stated thatIwansld had put himself in a "shit hole" and itwould be a long time before he worked his "wayout of it." The record also contains evidence thatthe Respondent attempted to transfer Iwanski to aless desirable shift with additional people to train.Moreover, when Iwanski advised the Respondentthat he was resigning to avoid hassles, the Re-spondent agreed, stating that it could not guaranteeIwanski any benefits or raises.By contrast, in our judgment, the record doesnot demonstrate that the working conditions foreither Ehlers or LangOwski were so difficult or un-pleasant that they were forced to quit. Unlike thesubstantial evidence of adverse working conditionsimposed on Mjelde and Iwanski, the evidence re-garding difficult or unpleasant working conditionsfor committee members Ehlers and Langowski isscarce. Ehlers received one written warning re-garding quality problems and Langowslci receivednone. The judge credited Ehlers' testimony thatwhen he announced his resignation to the Respond-ent he was told that his future was over with theRespondent anyway. However, no other statementsprior to Ehlers' resignation were attributed to theRespondent regarding the working conditions forEhlers. The Respondent admitted that when Ehlersannounced his resignation he was told to see if he'This apparently was a reference to the unlawful discharge of DonaldWild, a leading union supportercould find a job for Langowski. Although Lan-gowsld learned of Respondent's statement regard-ing Ehlers finding a job for him, no evidence existsthat the Respondent engaged in any adverse actionagainst Langowski. Accordingly, we conclude thatthe evidence is insufficient to establish that the Re-spondent constructively discharged Dave Ehlers orJohn Langowski, and we shall dismiss these allega-tions of the complaint.ORDERThe National Labor Relations Board orders thatthe Respondent, Seville Flexpack Corporation, OakCreek, Wisconsin, its officers, agents, successors,and assigns, shall1. Cease and desist from(a)Coercively interrogating employees abouttheir union activities, including requests that theywear "vote no" union buttons provided by the Re-spondent.(b)Creating the impression that union activitiesof employees are under surveillance.(c)Stating that it would be futile for its employ-ees to select a union to represent them.,(d) Threatening reprisals, including but not limit-ed to plant closures or relocations, and dischargeor other discriminatory action, against employeesbecause they engage in union activities, or to dis-courage union activities.(e)Granting benefits to employees for rejecting aunion and designating its paid holiday as "FreedomDay."(f)Attempting to convince employees not to par-ticipate in a Board election.(g)Utilizing the new disciplinary system imple-mented on August 30, 1985, and warning, disciplin-ing, discharging, or otherwise discriminatingagainst employees regarding. their hire, tenure ofemployment, or any term or condition thereof, be-cause of union considerations or to discourageunion activities.(h)In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Offer to employees Donald Wild, MarkIwanski, and Randy Mjelde immediate and full re-instatement to their former positions or, if thosepositions no longer exist, to substantially equivalentpositions, without prejudice to their seniority orother rights and privileges, and make them wholefor any loss of earnings and other benefits that theymay have suffered as a result of Respondent's un-lawful conduct in the manner set forth in theremedy section of the decision. 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b)Remove from its records and files any nota-tions dealing with the unlawful warnings issued toand terminations of employees Donald Wild, MarkIwanski, and Randy Mjelde and notify them inwriting that this has been done and that evidenceof such actions will not be used as a basis forfuture personnel actions against them.(c)Remove from its files any reference to qual-ity-related written warnings issued to employeesafter August 30, 1985, and notify these affected em-ployees in writing that this has been done and thatevidence of these warnings will not be used as abasis for future personnel actions against them.(d)Post at its premises in Oak Creek, Wisconsin,copies of the attached notice marked "Appendix."9Copies of the notice, on forms provided by the Re-gional Director for Region 30, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that those allegations ofthe complaint not found here to have been sus-tained are dismissed.9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall lead "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT coercively interrogate you aboutyour union activities, including requests that youwear "vote no" union buttons.WE WILL NOT create the impression that yourunion activities are under surveillance.WE WILL NOT state that it would be futile foryou to select a union to represent you.WE WILL NOT threaten reprisals, including butnot limited to plant closures or relocations, and dis-charge or other discriminatory action, against youbecause you engage in union activities, or to dis-courage union activities.WE WILL NOT grant you benefits for rejecting aunion, and we will not designate our paid holidayas "Freedom Day."WE WILL NOT attempt to convince you not toparticipate in a Board election.WE WILL NOT utilize our new disciplinarysystem implemented August 30, 1985, and warn,discipline, discharge, or otherwise discriminateagainst you with regard to your hire, tenure of em-ployment, or any term or condition thereof, be-cause of union considerations or to discourageunion activities.- WE WILL NOT in any like or related maimer re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer to Donald Wild, Mark Iwanski,and Randy Mjelde immediate and full reinstate-ment to their former positions or, if those positionsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or otherrights and privileges, and WE WILL make themwhole for any loss of earnings and other benefitsthat they may have suffered as result or our unlaw-ful conduct.WE WILL remove from our records and files anynotations dealing with the unlawful warningsissued to and terminations of employees DonaldWild, Mark Iwanslci, and Randy Mjelde, and notifythem in writing that this has been done and thatevidence of such actions will not be used as a basisfor future personnel actions against them.WE WILL remove from our files any reference toquality-related written warnings issued to employ-ees after August 30, 1985, and notify these affectedemployees in writing that this has been done andthat evidence of these warnings will not be used asa basis for future personnel actions against them.SEVILLE FLEXPACK CORPORATIONBenjamin Mandelman, Esq., for the General Counsel.Robert W Mulcahy, Esq. and Daniel G. Vliet, Esq. (Mul-cahy & Wherry, S.C.), of Milwaukee, Wisconsin, forthe Respondent. SEVILLE FLEXPACK CORP.521Robert C. Pruess, Secretary-Treasurer, of West Allis,Wisconsin, and Robert Robinson, Organizer, of Mena-sha, Wisconsin, for the Charging Party Union.DECISIONSTATEMENT OF THE CASEROBERT A. GIAcNNASE Administrative Law Judge.This case was tried in Milwaukee, Wisconsin, for 13 dayson various dates in April, May, and June 1986. The com-plaint, as amended, including at the hearing, alleges thatRespondent violated Section 8(a)(1) of the Act bymaking threats and other coercive statements to employ-ees and by engaging in coercive interrogation and otherconduct prior to, after, and in connection with a Boardelection that took place on 2 August 1985.1 The com-plaint, as amended, also alleges that Respondent violatedSection 8(a)(3) and (1) of the Act by implementing a newdiscriminatorily motivated disciplinary system and bydischarging employee Jack Wild and "caus[ing] the ter-mination of' employees Randy Mjelde, Mark Iwanski,Dave Ehlers, and John Langowski because they wereunion adherents, actually members of the union organiz-ing committee, and in order to discourage further unionactivity. The Respondent denied the essential allegationsof the complaint as amended. The General Counsel andthe Respondent have filed lengthy briefs and reply briefs,which I have read and considered.Based on the entire record, including the testimony ofthe witnesses and my observation of their demeanor, Imake the followingFINDINGS OF FACTI. JURISDICTIONAL MATTERSRespondent, a Wisconsin corporation that maintains afacility in Oak Creek, Wisconsin, admits that it is an em-ployer engaged in interstate commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.The Charging Party Union (the Union) is a labor orga-nization within the meaning of Section 2(5) of the Act.2II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent's facility is located at 9905 South Ridge-view Avenue, Oak Creek, Wisconsin, a suburb of Mil-waukee. Walter Yakich is Respondent's president andsole stockholder. His son, James, is vice president ofmanufacturing and another son, John, is the maintenancesupervisor. The building at 9905 South RidgeviewAvenue is owned by a Yakich family trust. Respondentis party to a 20-year lease on the building that com-menced in 1978. Respondent owns some of the equip-ment•mostly large printing presses•in the facility; an-1 The Charging Party lost that election by a vote of 35 to 21 with 3undeterminative challenged ballots. No timely objections were filedThus, the Board certified the results on 12 August 1985. (Case 30-RC-4496.)2 There was no complaint allegation or specific evidence on this pomt,but I note that the Union participated m the Board election at Respond-ent's facility in Case 30-RC-4496 without any objection.other Yakich family-owned company, El Dorado Pack-aging Corp., which also operates from the same facility,owns the rest.Respondent is in the flexible packaging business. Itprints soda bottle labels, as well as candy and otherwrappers, on printing presses and ships them to its cus-tomers. Its primary equipment is five large printingpresses. The presses are about 40 feet long and 10 to 12feet wide. The Respondent employs about 60 hourly em-ployees most of whom work on the first of three shifts.Respondent began operations about 7 or 8 years agowhen Walter Yakich, a part owner of a concern calledSunrise Packaging, broke away to form his own compa-ny. Within a few months, he brought his son, James, andseveral other Sunrise employees, including Al Zalim,Don Wild, and Dave Muschinske to form the nucleus ofhis work force. It is conceded that Respondent is ada-mantly opposed to unions. Walter Yakich has expressedthis view on many occasions, including a number offormal speeches he gave to assembled employees duringthe election campaign. His son, John, testified thatWalter Yakich had said, more than once, that he wouldclose the plant before letting a union in.After unsuccessful attempts to resolve safety problemsat the plant through the formation of a safety committee,some employees sought union representation. EmployeeRandy Mjelde first contacted the Union in May 1985.Later that month Mjelde and employees Don Wild,Dave Muschinske, and one other employee met withunion representatives. An organizing committee wasformed that included Mjelde, Wild, Muschinske, and em-ployees Mark Iwanski, Dave Ehlers, John Langowski,and John Osowski, who dropped out of the committeeafter a few weeks.2 The members of the union organiz-ing committee solicited authorization petitions, attendedmeetings, and campaigned on behalf of the Union. On 20June 1985, the Union filed an election petition that wasserved on Respondent.On the evening of 20 June, Wild had a priv ate conver-sation with employee Al Zalim at a local bar. Wild andZalim were friends. Wild told Zalim about the organiz-ing effort and his support of the Union. Zalim respondedby stating his opposition to the Union and his loyalty tothe Yakich family Wild nevertheless invited Zalim toattend a union meeting on Sunday, 23 June, in the hopethat he could change Zalim's mind. Wild asked Zalim tokeep the conversation confidential and Zalim agreed.Zalim attended the meeting and observed the visual iden-tification of organizing committee members.On 9 July, Zalim met with Jim Yakich in the latter'soffice.4 They discussed the Union's organizing campaign.The General Counsel alleges that Yakich improperlyquestioned Zalim and thereby discovered the names ofthe union organizing committee. Zalim was evasive andprone to exaggeration in his testimony. He also contra-dicted his pretrial affidavit in one material respect andhis testimony was influenced by his intense antiunion at-3 Osowski was, m any event, off work from 1 July through 20 Septem-ber 1985. He thus missed most of the union campaign.4 Zalim had been on vacation the previous week; Yaluch was on vaca-tion the week before Zahm was 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtitude and his expressed loyalty to, and friendship with,the Yakich family. After the election he was promotedto a supervisory position. Jim Yakich was likewise unre-liable. They both strove to give the impression thatZalim volunteered information about the union campaignand the union meeting Zalim attended, although both ad-mitted that Yakich actually asked Zalim the names of theorganizing committee members. In view of my lack ofconfidence in the credibility of either witness on this orany other material issue in this case, I cannot pass on theallegation that Zalim was coercively interrogated byYakich, and I will dismiss the complaint allegation deal-ing with this matter.5It is clear, however, that by 9 July 1985, Respondentknew of Wild's efforts to solicit Zalim and which em-ployees were on the organizing committee. Zalim identi-fied Wild, Muschinske, Iwanski, Langowski, Ehlers, andMjelde as members.6 Moreover, according to JimYakich, Zalim told him that Wild had talked to Zalimfor about 2 hours in an attempt to convince Zalim to jointhe organizational effort and that Wild had invited himto the union meeting.On Wednesday, 10 July, Wild was told by a fellowemployee, Ehlers, that Zalim had revealed the names ofthe organizing committee to James Yakich. He wasupset. He thereafter went to Zalim's work station andasked him if the report he had heard was true. Zalimsaid that Yakich already knew the names and that he hadsimply confirmed what Yakich already knew. Wild askedabout their agreement of confidentiality and Zalim said,"What agreement?" Wild then walked away and, from adistance of about 5 feet, turned, pointed his fingertoward Zalim, and said, "Fuck you, watch out." He thencontinued to walk away.7Zalim did not immediately report Wild's remarks toany management official. He did, however, apparentlyapproach John Yakich at some point and said, "Watchthe back of my head. Somebody's out to get me." Zalimdid not elaborate and said he would "rather not talkabout it." Yakich did not ask Zalim to elaborate and tes-tified that he did not think the matter was worth explor-ing. Yakich also testified that he told his brother, Jim,about what Zalim had told him Jim Yakich, however,did not corroborate his brother on this point. He testifiedthat he first learned of the alleged threat to Zalim onSaturday, 13 June, when Zalim called him at home. JimYakich then arranged to transmit Zalim's report to hisfather, Walter. Walter called Al Zalim at his home andasked him about the report. Zalim said that on the previ-5 I note that, in any event, finding a violation here would be superflu-ous in view of my other findings of interrogation in this case.6 He erroneously identified one other person as a member, but correct-ed this mistake by subsequently notifying Yaluch.7 The above is based on the testimony of Wild whom I found to be acandid witness whose testimony survived vigorous cross-examination.Zalim essentially corroborated Wild's version except for a slightly differ-ent account of the words used by Wild Another employee, Jeff Bucher,also essentially corroborated Wild, although he said Wild promised to"get even" with Zahm One of Respondent's witnesses, Robert Kieck,also corroborated Wild's version of the words used. To the extentZahm's account differs from that of Wild, I credit Wild and not Zalunwho, as I have described elsewhere in this decision, was an unreliablewitnessous Wednesday, Wild approached him and asked if hehad given the names of the union organizing committeeto Jim Yakich and that Zalim said he had. Zalim saidthat Wild then pointed his finger at him and said, "Youfucker, look out."On Thursday, 11 July, Walter Yakich delivered thefirst of four antiunion speeches he gave to all three shiftsof employees prior to the election. He opened his speechby mentioning several national companies with local fa-cilities and asked a single employee on each shift whatthose companies had in common. On the first shift, forexample, he addressed the question to Wild. Wild gave apredictable response, namely, that Yakich had namedunion companies that had closed their local facilities,leaving, as Yakieh interjected, "thousands of workerswithout jobs." 8On Monday morning, 15 July, Walter Yakich calledDon Wild into his office. Also present were Jim Yakichand Jan Drewswicki, Walter's daughter, and the directorof corporate planning, who took notes of the meeting.Walter Yakich asked Wild to give his account of the 10July incident with Zalim. Wild told Yaldch that he wasupset because he believed Zalim breached a confidentialcommunication by revealing the names of the union or-ganizing committee to management but denied threaten-ing Zalirn. When Walter Yakich mentioned the wordsZalim attributed to Wild in their confrontation, Wild saidthat those were not the exact words used and he de-clined further comment on the grounds of self-incrimina-tion. Yakich then asked Wild if he realized that threaten-ing a fellow employee was a serious violation of compa-ny rules and Wild said he did. Yakich then fired Wild.Yakich testified that the only reason for Wild's dischargewas, in his words, "threatening a fellow employee withviolence." The rule he was referring to is rule 11 of theCompany's rules, which states, "Do not engage in horse-play, fighting, throwing or in any act which might en-danger persons or property." The rules were posted atthe plant in July 1981 and were in effect in the summerof 1985. They provide for a three-way enforcement pro-cedure: warning, disciplinary layoff, or dismissal.After the meeting, Walter and Jim Yakich escortedWild out of the plant and to his car. Wild was also toldhe was not permitted on company property. WalterYakich then assembled all the first-shift employees andtold them he had fired Wild. He said that he did not careif employees were prounion or antiunion, but that ifthere were any other threats of violence, "they wouldget the same immediate discharge." He gave the samespeech that day to the second and the third shifts.B. Interrogations and Impressions of Surveillance1. InterrogationsThe General Counsel alleges that, in several instances,Respondent's officials engaged in coercive interrogation.I analyze the allegations below.8 I reject Yaluch's testimony that his selection of Wild was not deliber-ate He addressed a sumlar question to Mjelde in a speech to his shift SEVILLE FLEXPACK CORP.523On 1 July 1985, Jim Yakich approached employeeDave Ehlers at the latter's machine and asked if he "wasone of the ones who signed a union card." Ehlers repliedthat he did not want to get involved and just wanted togo about his business. At that point John Yakich cameup and Jim turned to John and said, "Yeah, he's one ofthe ones who signed the card." Ehlers did not respond.9The questioning of Ehlers was coercive. This confron-tation took place before Jim Yakich was notified ofEhlers' involvement in the Union by Zalim. Ehlers, whotestified that management officials would have had "noidea" about his union involvement at this point, was ap-proached by a high management official and asked toreveal his union sympathies. There was no purpose forthe questioning and no assurances against repnsals.Ehlers clearly indicated he did not want to respond, thusconfirming the intrusive nature of the encounter. Ac-cordingly, I fmd that Yaldch's questioning of Ehlers wasunlawful. See NLRB v. Ajax Tool Works, 713 F.2d 1307,1314 (7th Cir. 1983).One day in early July 1985, John Yakich observed em-ployee John Melotik away from his work station talkingto other employees. Yakich told Melotik to get back tohis work station. Later that day Melotik was called intoJim Yakich's office. According to Jim Yakich, he toldMelotik "I didn't care if he was pro-Union or pro-Com-pany, but he was being paid to work on the DCM press"and he should not be "roaming all over the plant bother-ing other employees." Yakich testified that he "assumed"Melotik was talking about the Union. Yakich then starteddiscussing the union campaign. Although, at one point,Melotik testified that he could not remember who initiat-ed discussion about the Union, a consideration of all ofhis testimony clearly shows that Yakich asked him anumber of questions about the subject. Based on the de-meanor of both witnesses, I reject Yakich's testimonythat Melotik volunteered the information that both wit-nesses testified was elicited. Melotik, who was still em-ployed when he testified, impressed me as a truthful wit-ness. He credibly testified that Yakich asked if Melotikattended any of the union meetings and whether hesigned a union card. Melotik answered that he had at-tended two meetings and signed a union authorizationsheet. Yakich also mentioned that there were rumors thatMelotik was one of the union organizers and asked "whosome of the people were." At this point Don Wild ap-peared outside the doorway of Yakich's office. Melotikstopped talking because, according to Melotik, he didnot want to be seen as a "stool pigeon." The meetinglasted for about 15 minutes.Based on the credited testimony of Melotik, I find thatRespondent, through Jim Yakich, engaged in coerciveinterrogation. The questioning took place in the office ofa high management official and Melotik was not given alawful purpose for the questioning. Nor was it innocuousquestioning. Yakich wanted to know the extent of Melo-9 I credit Ehlers' testimony about the above conversation. He reaf-firmed his direct testimony on cross-examination Neither John nor JimYakich specifically denied that Jim questioned Ehlers, although bothdenied that John said Ehlers was one of the card signers Ehlers attrib-uted the remark to Jun Yaluch Ehlers' testimony was clearer and morereliable than that of Jim and John Yaluch.tik's involvement in the Union as well as the names ofother union adherents. The conversation lasted until itbecame apparent that Melotik did not want to be seen asa "stool pigeon." Yakich's remark that he did not carewhether Melotik was prounion is not, as Respondentseems to suggest, the equivalent of an assurance againstreprisal. It was uttered in connection with Yakich's criti-cism of Melotik's wandering away from his work stationand had nothing to do with the remainder of the conver-sation. Indeed, that Yakich was criticizing Melotik forbeing away from his work station and injected the rumorthat he was thought to be a union adherent made theconfrontation all the more coercive. Accordingly, I findthat Yakich's questioning on this occasion was unlawful.On one occasion early in the campaign, employee JaySchmidt approached Jim Yakich near Schmidt's machineand asked him what the Union was "all about." Yakichsaid that the employees were trying to get a union intothe plant. Yakich then asked Schmidt if anyone had ap-proached him about signing a union card. Schmidt said,"no," and Yakich replied that he knew 16 people hadsigned cards. Yakich also asked Schmidt if he knew ofany one who was "in the union." Schmidt said no but hewould find out. About 1 week later, Schmidt calledYakich to his machine and told him he found out whowas in the Union. He wrote Don Wild's name in the duston his machine. Yakich said, "Okay." About a weekafter Wild was fired, Yakich approached Schmidt andasked him if he knew anyone else involved in the Union.Schmidt said he would find out, but, according toSchmidt, he did not follow up on the matter "because Ithought that if I would say something, that maybe some-body else was going to be fired." •I find that Yakich's questioning of Schmidt was unlaw-ful. Although Schmidt initiated the first conversation be-tween the two, Jim Yalkich†a high management offi-cial†questioned Schmidt about his union activities andthose of others. Schmidt offered to obtain the informa-tion and actually fingered Don Wild. Although the firsttwo conversations might not be considered coercive be-cause of Schmidt's having volunteered to report onunion activities, there is no doubt that Yaldch's question-ing prompted Schmidt's cooperation. The third conver-sation is the one that tips the balance here. In that con-versation†after Wild's discharge†Yakich approachedSchmidt; this was his initiative. He asked Schmidt formore information. Schmidt agreed but his testimony re-veals the coercive impact of Yakich's conduct. Schmidtfeared that Wild was fired because he fingered Wild as aunion supporter and he did not want "to mention any-body else's name." Sclunidt's testimony demonstrates in adramatic manner not only the coercive effect of Yalcich'squestioning, but also the coercive effect of interrogationgenerally. It often leaves the employee with the impres-Yakich testified about the first conversation with Schmidt. Hedemed asking Schmidt if anyone asked him to sign a union card or if heknew anyone "in the union" Yakich did not testify about the second twoconversations related by Schmidt Because of this and because Schmidtwas still employed when he testified and appeared to me to be a candidwitness who was antiunion and made it clear to Respondent's officialsthat he was, I credit Schmidt. 524 .DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsion that the information will be used for retaliatory pur-poses.Uncontradicted testimony shows that, in early July,Supervisor Ron Milke approached employees RogerMettila and John Langowski at their work stations.Milke said that he had participated in a meeting withWalter Yakich and Yakich had said "how much a unionwould hurt the company." Milke then asked Mettila hisopinion of the Union. Mettila said he "would rather notcomment on it." Although Mettila testified that he couldnot remember Milke's exact question, Mettila's testimonyis sufficiently clear to support a factual finding thatMilke asked him his opinion of the Union.Milke's questioning of Mettila was unlawful. Mettilawas not a known union supporter. There was no lawfulpurpose stated for the question and no assurances againstreprisal. Although Milke was not a top management offi-cial and the conversation took place at the employee'swork station, in all the circumstances, the question had atendency to coerce. Milke's request for Mettila's opinionconcerning the Union would have forced him to declarehis allegiance in the presence not only of a supervisor,but also of Langowski, who had solicited Mettila to signa union petition. Mettila was thus caught in the middleof a dilemma and refused to answer the question. Alsosignificant was the fact that Milke preceded his questionwith a reference to the owner of the Company statingthat a union would hurt Respondent. In these circum-stances, I find that Milke's questioning of Mettila was co-ercive.The General Counsel also alleges that Ron Milke at-tempted to determine employee sentiment by solicitingemployees to wear "vote no" buttons. Milke was thenight-shift supervisor who oversaw the work of 10-12employees. Three employees testified in a mutually cor-roborative way that Milke did indeed solicit employeesto wear vote no buttons after one of Walter Yakich's an-tiunion speeches. Yakich, who was wearing a large "voteno" button, told employees, in response to a questionfrom his son-in-law, employee Joel Spieth, that hisdaughter, Jan Drzewiecki, had a box of "vote no" but-tons available for employees after the speech. Later thatevening, Milke approached employees individually andasked if they wanted to wear a union button. He hadsome in his possession. He approached employee Lan-gowski twice that evening. He also approached employ-ee Mettila and asked where his buttons were. Mettila an-swered, "I am free, I don't go either way" Milke simi-larly approached employee John Brulz and asked himthe same question. Brulz responded that he did not wantto declare his sympathies and asked to be left alone.Milke admitted that he approached employees with"vote no" buttons in his hands and told them that thebuttons were "available for you, if you want them." Inaddition, I note that Walter Yakich admitted that super-visors passed out and asked employees to wear "voteno" buttons.111 s To the extent that Milke's testimony differs from that of the threeemployee witnesses named above, I credit them and not Milke who wasevasive when testifying about the Respondent's new warning system.The evidence shows that Milke affirmatively confront-ed employees individually and sought to have them de-clare their sentiments on the question of supporting theUnion or the Company. His conduct was not innocuousbut was systematic and intrusive. Two employees de-clared their neutrality and one asked to be left alone.This conduct forced employees to declare not only theirpositions but the strength of their positions in front of amanagement official. Such conduct is thus coercive andunlawful. See Borg-Warner Corp., 229 NLRB 1149, 1151(1977), and cases there cited.The General Counsel further alleges that John Yakichquestioned an employee concerning "vote no" buttons.The testimony cited in support of this allegation is as fol-lows: Employee Mettila was at the "bubbler," or waterfountain, when Yakich asked him where his button was.Mettila testified that this involved "a quick few words"and he did not respond. Yakich denied the incident oc-curred. Even assuming that the conversation occurred asMettila testified, I can see no coercion in Yakich's re-marks. Mettila was at first unsure whether it was JohnYaldch who approached him and he said he was notasked directly to wear a button. In any event, accordingto Mettila, it was a quick exchange and Yakich did notpress for a response. It is perfectly obvious that the ex-change was innocuous and not coercive. I will thereforedismiss this aspect of the complaint.2. Impression of surveillanceThe General Counsel alleges that Walter Yakich's sin-gling out Jack Wild for a rhetorical question in thecourse of his first antiunion speech created the impres-sion of surveillance of union activity. I agree. Yakich'sspeech was given 2 days after Zalim identified Wild as amember of the union organizing committee. Yakich'squestion of Wild obviously highlighted the fact that Re-spondent had learned the names of the union activiststhrough 'Zalim who in turn had learned the names by at-tending a union meeting. An employer's statements, par-ticularly during the course of antiunion speeches to as-sembled employees, must be analyzed in terms of theeconomic dependence of employees and their tendencyto pick up more readily intended implications by the em-ployer than would a disinterested listener. NLRB v.Gissel Packing Co., 395 U.S. 575, 617 (1969). The em-ployees knew of Zalim's revelations and his conduct hadresulted in much talk among the employees and a con-sensus that he should be barred from attending futureunion meetings. Although Zalim was not, as a matter oflaw, an agent of Respondent,12 he was viewed by em-ployees as a company loyalist who subsequently wasnamed a supervisor. In these circumstances, Yakich's de-liberate public identification of Wild would reasonably- 12 Before he was promoted to supervisor sometime m early October1985, Zalim was a lead pressman who had some responsibility for tram-mg employees. He talked to Jim Yaldch about the union campaign aboutsix or seven times and Yakich knew Zalim was campaigning against theUnion on the plant floor. There is no evidence, however, that Respond-ent authorized Zahm to speak for it and the employees, in my view,simply viewed Zalim as an opportunistic antiunion employee, but certain-ly not an authorized agent of Respondent. Thus, I reject the GeneralCounsel's contention that Zalim was an agent of Respondent SEVILLE FLEXPACK CORP.525tend to create in the minds of employees the impressionthat Respondent monitored their union activity andindeed their union meetings. Such conduct, particularlyin the context of Respondent's other misconduct, is un-lawful. See Hendrix Mfg. Co. v. NLRB, 321 F.2d 100,104-105 fn. 7 (5th Cir. 1963); Link Mfg. Co., 281 NLRB294 (1986); Zero Corp., 262 NLRB 495, 496 (1982)."C. The Discharge of Jack WildThe General Counsel alleges that Respondent's dis-charge of Jack Wild, a senior plate mounting employee,was discriminatorily motivated. Respondent countersthat Wild was discharged for cause, threatening AlZalim with violence. I agree with the General Counsel.The General Counsel has persuasively shown that Re-spondent's discharge of Wild was discriminatorily moti-vated. Wild was a prominent member of the union orga-nizing committee who had solicited many employees tosign a union authorization petition and who also had at-tempted to interest Zalim in the Union. Respondentlearned of Wild's union leadership position throughZalim and through employee Schmidt. Moreover, in hisantiunion speech of 11 July, just a few days beforeWild's discharge, Walter Yakich singled out Wild toanswer a pointed question at the outset of the speech.There is no doubt that Walter Yakich, who alone was re-sponsible for Wild's discharge, was adamantly opposedto the Union. In addition, as I find later in this decision,he unlawfully threatened employees with plant closureand treated union adherents differently in one-to-onemeetings with employees.Respondent allegedly discharged Wild solely becauseof a single statement he made to Zalim. Significantly,that single statement•"fuck you watch out"•was madein the context, known to Respondent, of union activity.Thus, Respondent knew that Wild was upset because hebelieved that Zalim had breached a confidence by tellingRespondent that he and other named employees were onthe Union's organizing committee. And Yakich men-tioned the union campaign as a backdrop for his dis-charge of Wild when he announced it to the employees.However, the Wild remark was unaccompanied by anyviolence or physical contact, and, indeed, Zalim did notapparently think the remark was significant because hedid not report it to any management official until Satur-day morning, 3 days after it occurred.That Respondent's motive for the discharge wasWild's union activity rather than his statement to Zalimis also shown by Jim Yakich's, subsequent comments toemployee Mark lwanski.14 He told Iwanski that Re-spondent had gotten rid of "number one," an obviousreference to Wild, because the conversation dealt withunion activities. In light of the Respondent's subsequentdiscriminatory conduct toward other members of theunion organizing committee, this comment fairly reflectsthe notion that Respondent fired Wild for his union ac-" The complaint also alleges several other instances of creating theimpression of surveillance. I need not reach those allegations because,even if they were upheld, such fmdings vvould be superfluous and wouldnot affect the remedy m this case141 discuss this incident m more detail, below.tivities. Moreover, it is unlikely that Wild, a former su-pervisor and a highly regarded employee, would havebeen discharged under normal circumstances. In thesecircumstances, I fmd that the General Counsel has madeout a strong prima facie case of unlawful motivation forthe discharge.Under the Board's rules, the Respondent may rebut aprima facie case of discrimination by persuasively show-ing that its action would have occurred even in the ab-sence of union activity. I find that Respondent has failedin its burden. First of all, the words used by Wild wereinextricably intertwined with Wild's union activity. Hewas protesting to Zalim the latter's breach of confidenceby revealing to management the names of the union or-ganizing committee, more particularly, his name. Yakichknew that this was the reason for Wild's outburst. Nordid the conversation lose the protection of the Act be-cause it took place on worktime. First, the evidence inthis case shows that employees often engaged in unionand other nonwork-related discussions for short periodson worktime without being subjected to discipline, muchless discharge. At most employees were told to get backto their work stations. Second, Walter Yakich specifical-ly disavowed at the hearing that he fired Wild for beingaway from his work station or for speaking about theUnion on worktime. He testified that the only reason forthe discharge was Wild's alleged threat of violenceagainst a fellow employee. Thus, not only was the dis-cussion itself protected, but, aside from the allegedthreat, nothing else about the 10 July Wild-Zalim inci-dent was objectionable. See Somerset Shirt & Pajama Co.,232 NLRB 1103, 1109-1110 (1977).Wild's remark did not amount to a threat of violence.Wild credibly testified that he was upset and he meant torepay Zalim for his breach of confidence by lbreachingsimilar confidences he had with Zalim such as revealingto management the fact that Zalim was responsible for asafety inspection. Wild mentioned these possible nonvio-lent verbal acts of retaliation to other employees. Heeven mentioned one, without naming Zalim, in a ques-tion to Walter Yakich after the latter's first speech toemployees. There was no violence during the incidentand no physical contact. Wild was 5 or 6 feet away fromZalim and Zalim was the taller and more athletic of thetwo. It is highly unlikely, given Zalim's failure to reportthe matter to anyone for 3 days, that he felt threatenedin any physical way by Wild's remarks. This is consistentwith the view of the Wisconsin Unemployment Compen-sation Commission,15 which ruled that Wild's dischargewas not for "misconduct connected with his employ-ment," a decision that is not conclusive in Board cases,but is certainly probative. I agree with the Commission'sdetermination that the words spoken were too vague toamount to a threat of physical harm and fall "short ofshowing a wilful and substantial disregard of the employ-er's interests." Accordingly, I find that Wild's remarkwas ambiguous and did not amount to a threat of vio-lence. Nor was it the kind of remark that would remove'5 The full name of the Commission is the Appeal Tribunal of the Wis-consin Department of Industry, Labor & Human Relations Job ServiceDivision. 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWild's union-related conversation with Zalim from theprotection of the Act or otherwise interfere with an em-ployer's operations. See NLRB v. Thor Power Tool Co.,351 F.2d 584, 587 (7th Cir. 1965); Twilight Haven, 235NLRB 1337, 1342 (1978); Consumers Power Co., 282NLRB 130 (1986).In support of the discharge, Respondent relies on thetestimony of Zalim and Walter Yakich, which exaggerat-ed the single remark by Wild and transformed it intomultiple threats of violence that the record does not sup-port. They both exaggerated what had happened to suchan extent that I must discredit their testimony as it re-lates to any significant issue in this case. Zalim, for exatii-ple, testified that he was told by another employee, JeffBucher, on Friday afternoon, that he "may be big" but"if somebody hits you from the back of the head" hewould fall. According to Zalim, Bucher was reportingwhat he, Bucher, had heard in the breakroom. Bucher al-legedly said he did not "go along with anybody wreck-ing or destroying anybody's else property" and that itwould probably be in Zalim's "best interest" if he didnot attend the next union meeting. Bucher, in contrast,testified that it was Zalim who said that he was con-cerned that his fellow employees would think he was a"squealer" and that they would smash his car, or comeup to him with a bat or crowbar "from behind." Buchertold him not to worry. According to Bucher, it wasZalim who introduced the topic of watching out for theback of his head•a comment strikingly similar to thewords Zalim used in his cryptic comments to JohnYakich. Moreover, Bucher testified that although theemployees in the breakroom spoke of barring Zalim fromfuture union meetings, there was no threat that any phys-ical violence was going to be used and he heard no em-ployees say that they were going to use physical vio-lence on Zalim's person or property. Bucher, who wastestifying under subpoena against his Employer's interest,was nervous, primarily for that reason, but he was farmore credible than Zalim. Even under Zalim's view,however, none of the imagined threats were shown tohave emanated from Wild. Indeed, many employees testi-fied in this case and no threats were attributed to Wildor any other identifiable prounion employee. The onlystatements attributed to Wild concerning Zalim's revela-tion to management were that if anyone felt harassed byZalim, they could file a charge with the Labor Boardand, as was expressed also by many others, that Zalimcould be barred from future union meetings.Two other incidents that occurred on Friday illustrateZalim's propensity to exaggerate. Although Zalim testi-fied generally that other threats emanated from employ-ees in the breakroom on Friday, he was not even presentin the breakroom when the alleged threats were madeand Bucher confirms that none were made. This did not,however, stop Zalim. Two employees, Ehlers andKuehn, testified that about 2:30 p.m. on Friday•afterZalim's conversation with Bucher•Zalim was talkingvery loudly in the breakroom. He stated that he hadbeen threatened by unidentified people, that he wouldnot put up with those threats, and that he did not want aunion in the shop because he would lose all he had. Hewas not specific and did not mention Wild's name. Zalimalso testified that another employee, Joseph Zsakovic,met him after work on Friday and followed him homeafter they discussed the threats at a bar. The implicationwas that Zsakovic confirmed the threats and tried toprotect Zalim. When Zsakovic testified, however, itbecame clear that Zsakovic knew nothing about these al-leged threats, including Wild's statement, before Zalimtold him. Any protection from Zsakovic, a small andwiry person, would have been illusory, but, in any event,it is clear to me, from observing the witnesses and theirdemeanor, that Zsakovic's concern was fueled by Zalim'sexaggerated view of imagined threats, none of whichwere attributed to Wild.Walter Yakich also exaggerated the Wild statement.Although he conceded he discharged Wild for the singlestatement he made to Zalirn on Wednesday, he also testi-fied that he considered the statement in the context ofother statements, transmitted by Bucher and Zsakovic toZalim, which occurred 2 days after Wild's remarks. Ofcourse none of these subsequent statements were attribut-able to Wild as Yakich would have found had he investi-gated them. He also purportedly relied on statements al-legedly made in the breakroom on Friday when he knewZalim was not present there and was simply transmittinghearsay. According to Walter Yakich, Zalim "said Wildwas a part of the discussion in the breakroom. But what,specifically Wild said in the breakroom, he did not sayand I do not know." Yakich did not even talk to em-ployees who may have been in the breakroom to confirmwhat had happened there before he discharged Wild. Ya-kich's reliance on Zalim's generalized report weakensRespondent's case, but it also exposes Yakich's unreliabi-lity as a witness. Yakich's own exaggerated testimony re-veals that he seized on a single remark by Wild as a pre-text to justify the discharge of a leading union adherent.Yakich offered other shifting and strained explanationsfor Wild's discharge. For example, Yaldch seemed tosuggest in his testimony that a mental breakdown suf-fered several years ago by Wild contributed to a propen-sity for violence. There is, however, absolutely no evi-dence of such a propensity. Jim Yakich called him a"level-headed type of person" and Walter Yakich admit-ted that he had observed no propensity for violence inWild's 7 years of employment. Indeed, there was evi-dence in this record that Zalim does have a temper andexhibited it in the plant. Yakich also suggested that thedischarge was somehow related to two incidents of al-leged sabotage at the plant: a broken broom handle,which was found between a pipe and wall; and the dis-covery of holes in the bottom of a bucket of adhesive.Yakich placed the first incident on the Friday beforeWild's discharge,' but he was unable to date the secondincident. Despite Yaldch's suggestion that the Union orWild were involved in these incidents, there is absolutelyno evidence that these incidents were deliberate or werecaused by the Union or its adherents and certainly nonethat would connect them to Wild. On cross-examination,Yakich admitted he had no idea who was responsible forthese incidents and did not even investigate them beforeWild's discharge. Nor did he mention them to Wild or toemployees on 15 July when he explained why he had SEVILLE FLEXPACK CORP.527fired Wild. Thus, Y akich's attempt to embellish at leastthe context of Wild's discharge by reference to theseother matters during his testimony impugns his testimonythat Wild's union activities did not influence his decisionto fire Wild."In addition, Wild was a highly regarded employee, asshown by his periodic evaluations and the testimony ofJim Yaldch. He had been one of the first people hired byRespondent and had served as a supervisor in the past, aposition he voluntarily relinquished. Jim Yakich conced-ed that Respondent was hard pressed for experiencedplate mounters during the summer and fall of 1985. Theperemptory nature of the discharge and the absence of afull investigation or consideration of the context ofWild's remark are unexplainable in view of Wild's valueto Respondent as an experienced plate mounter. More-over, no lesser punishment was considered even thoughthe rule Walter Yakich relied on permitted it. It is incon-ceivable to me that Respondent would have dischargedsuch a valued and experienced employee in the absenceof union activities,Both sides point to seemingly similar incidents toshow, on the one hand, that Wild was treated differentlyfrom other employees who engaged in similar conductor, on the other, that he was treated the same. The evi-dence certainly does not disturb the strong evidence ofdiscrimination in this case. Indeed, if anything, itstrengthens the General Counsel's case, though not toany great degree.The only evidence of this sort submitted by Respond-ent is written evidence relating to employee RobertNowacyznski, who was fired on 25 October 1985 for anumber of reasons dealing with the preparation and dis-tribution of a document that slandered and harassed afellow employee. The document contained the logo ofthe Company and was placed in the automobiles offellow employees. Nowacyznski had prepared the docu-ment on company time, a reason mentioned for the dis-charge, and the document "belittled the religious beliefs"of the employee and constituted "sexual harassment."Thus explained, Nowacyznski's discharge was clearlydistinguishable on its facts from Wild's. Moreover,Nowacyznski's discharge came after the election whenRespondent had admittedly become concerned withacting "consistently," according to Jim Yakich, and wellafter Wild's discharge, thus further lessening its proba-tive value. Finally, there was no testimonial evidence16 Yeldch did not impress me as a credible witness in other respects.He was evasive, argumentative, and unresponsive m much of his teptimo-ny. I also perceived m Yaluch's demeanor an unusual lingering hostilitytowards Wild, which I believe was attributable to Wild's union aCtivityHe admitted he was upset at the change in atmosphere in the plant,which was in part attributable to Wild and other union organizing com-mittee members. He also described the alleged threat m an angry tone, and insisted that Wild "poked" or shook his fmger in Zalim's face; he, ofcourse, was not present and Zalim himself testified that Wild was 6 feetaway at the time. Moreover, although Yakich admitted that the words"fuck you" are not unusual in a plant environment, his description ofwhy he found the language objectionable is pure babble. He said that thewords were -objectionable "m conjunction with the- frame of mind andthe action, and the tone in which it was said and the actions that camewith it." Yakich could have known nothing of the tone or the context Ofthe words, except that they were part of a union-related dispute, becausehe was not present and did not adequately investigate the matter.fleshing out the documentary evidence concerning theNowacyznski discharge. Accordingly, I cannot make adetermination that the circumstances of Wild's dischargewere the same as those of Nowacyznski's or that Re-spondent treated Wild as it treated other employees insimilar circumstances.The General Counsel, on the other hand, submits evi-dence from a number of employees that Zalim seemed tobe prone to engage in and prOmpt threats. Joseph Pac-zesny, who was essentially corroborated by other em-ployees on this point, testified that, about February 1985,Zalim approached him from behind in the breakroom inthe presence of 15 to 20 employees. Zalim said, "Whatthe hell is going on," and asked if Paczesny had threat-ened him Paczesny said yes but there was "a storybehind it." This apparently stemmed from a previous in-cident at Respondent's Christmas party. Zalirn answered,"if you ever say anything to me or make a threat of anykind" he would take Paczesny outside and "kick [his] assin." Zalim was inches away from Paczesny and angry.Respondent did nothing about the threat. However, itappears that Respondent did not know of the incidentwhen it occurred and, when its officials learned of itduring the trial of this case, the failure to disciplineZalim, by then a supervisor, was excusable because ofthe passage of time. Still, the failure to discipline even atsuch a late date stands in stark contrast to the perempto-ry discharge of Wild. Jim Yakich also admitted that oneemployee, John Osowski, "told off' or got into argu-ments with supervisors, for which he only received"verbal discipline . . . several times." Although therewas no development of any further evidence on thispoint, the problem seems to be at least as serious as theone allegedly presented in the Wild-Zalim confrontation.It apparently occurred more than once and could haveamounted to insubordination. At the very least these in-cidents and others indicate that harsh language was notunusual in the plant, but the Respondent did not normal-ly punish employees for it.In summary, I find that Yakich focused on a singleremark by Wild, which cannot be deemed a physicalthreat, and an incident that did not involve violence, butdid involve an employee's anger at having his union ac-tivities reported to management•a fact known' toYakich•in order to rid himself of a leading union adher-ent and, by example, to discourage union activities byother employees. The General Counsel has establishedthe violation and the Respondent has failed to establishthat it would have fired Wild in the absence of union ac-tivities. See NLRB v. Vought Corp., 788 F.2d 1378 (8thCir. 1986).D. The Speeches of Walter YakichDuring the campaign Walter Yakich gave severalspeeches about the Union to assembled employees on allthree shifts. The General' Counsel alleges that some ofthe speeches contained unlawful threats and that they alldemonstrated Respondent's union animus. The General 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCounsel also relies on a letter to employees and a cam-paign poster that contained the same message.17More specifically, the General Counsel alleges that inYaldch's 26 and 31 July speeches, in a large poster thathung in the plant throughout the campaign, and in a 30July letter to employees, Respondent threatened its em-ployees with plant closure or relocation. The allegationis, basically, that Respondent weaved a previously unre-lated problem concerning compliance with state andFederal environmental standards regulated by the Wis-consin Department of Natural Resources (the DNR)with the potential of union representation to create athreat in the minds of employees that Respondent would -move or relocate the Oak Creek plant. The GeneralCounsel asserts that the plant closing or relocation state-ments•which no one denies•were made because of thepossibility of union representation and were not attributa-ble to factors outside Respondent's control. Respondentasserts that the statements were made because of the ac-tions of the DNR and were based on objective factsbeyond Respondent's control.Yakich's third campaign speech, delivered on 26 July,was described as covering a subject that "may affect thejobs of all of you." He said he was concerned about"any outside influence" that might affect "futuregrowth" and "jobs" and then referred to the "DNIXproblem." According to Yakich, this was the first timehe told the employees about the matter." He said thatthe DNR had designated the Milwaukee area a nonat-tainment area because of air pollution problems. He alsosaid that he had been working with the DNR on the"problem," presumably his noncompliance with air pol-lution regulations, "for approximately the past year" andthat the DNR was exhibiting "toughness" in enforcingair pollution standards.Yakich continued by stating that earlier in the year hehad informed the DNR that he was considering "movingour operation" to another State. He said he had visitedmany States, including Texas, Oklahoma, Arkansas, Ken-tucky, South Carolina, and Pennsylvania and was re-ceived "with open arms." He then said that on 6 May hewas served with a notice of violation by the DNR,which required some affirmative action by Respondent,and that he had employed engineers "to determine thebest alternatives." He said that "within the past fewdays" he had received the "first quotation" of the cost ofcompliance, which he said would be "in the neighbor-hood of" $1 million. Yakich also said that he had tried to17 In his brief, counsel for the General Counsel alleges that the speech-es of 11 and 19 July contain threats of plant closure and strike violence.He also alleges that, in a 22 July letter to employees, Respondent unlaw-fully attempted to have employees rescind their union authorizations.However, nothing m the complaint or the amendments allege specificviolations of this sort. Although I have considered the content of thespeeches and the letter as background, together with the Union's cam-paign literature, I do not consider these allegations encompassed in thecomplaint as amended. I gave the General Counsel every opportunity tospecify alleged violations at the trial. I cannot permit an expansion of thespecific allegations at this late stage because this would be unfair to theRespondent and would, in any event, not appreciably affect the remedyin this case. See Baddour, Inc., 281 NLRB 546 (1986).12 Other evidence indicates that he, and/or Jim Yakich, had earliertold employee Muschinske something about the problem, but not in anyspecific detail.fulfill his end of some undefined bargain by keeping theplant operating "here in Oak Creek." He asked employ-ees to uphold their "end of the deal and not drive an-other nail in the coffin by bringing a union into this com-pany." He then warned employees against believing thathe would not move the facility. He said, "this plant isonly a pile of cement blocks and steel walls. The ma-chines in it have traveled along way to get here . . allthe way from Europe and Japan. Moving the machinessouth a few hundred miles is only a hop, skip and jump."Yakich ended his prepared remarks by asking "if youwere running this company and it became unionized. . .what would you do?"1 9On 31 July, 2 days before the election, Yakich gavehis fourth and final speech to employees. He alluded to"threats of violence" at the plant that arose only afterthe union campaign began. He reminded employees thatRespondent already had one problem with the DNR, itdid not need another with union representation. He alsosaid that he was being courted by many States "for pur-poses of relocation" and that one factor in support of amove was that Wisconsin was not a "right to work"state where employees could not "be forced to join aunion in order to hold a job." He also referred to lettershe had sent to employees at their homes containingoffers from other States to have his plant moved there.He again reminded employees that "our plant could belocated anywhere in the USA." He reminded 6inployeesthat if a union were to "come in" it would be a "night-mare." He told employees to vote against a union in theelection for several reasons, including supporting "Walt"to "save the jobs of all of you and keep this plant operat-ing in Oak Creek," but to vote for the union if, amongother things, they wanted to "Dnve another nail in thecoffin and have this plant relocate in another state."The letter to employees that Yakich referred to in hisspeech was dated 30 July and again mentioned "any out-side influence" as it might affect the "job future" of em-ployees. He reemphasized some of the points made in his26 July speech about the DNR problem, including histravels to other States relative to his possible move "outof the state." He referred to enclosures of informationfrom other States where the advantages included "lowerlabor rates, the workers' attitude toward their jobs and thequality of life." (Emphasis in original.) He closed theletter by stating, "We have enough problems alreadywith the DNR. Do not add to our problems. I am fight-ing for your jobs and to keep this plant open" (emphasisindriginni).2 0A few days before the election, Respondent posted a25-foot campaign sign in the plant that read, "DNR and12 Uncontradicted testimony shows that at the end of this meeting, em-ployee John Langowslo asked Yakich if it would not be cheaper to installa catalytic converter at the plant instead of moving the entire plant"down South." Yakich answered that it would be cheaper to move thewhole plant South. No support for that statement appears m this record.2† Among the attachments and in another exhibit submitted at trial byRespondent were wage rates for these other locations. They did not dealwith other printing companies who did the same work as RespondentNor did they include comparable job classifications, such as pressman orplatemounter, which made up most of Respondent's work force SEVILLE FLEXPACK CORP.529or Union = ???. It's your future. Think about it." Thesign remained posted until the day before the election.The relevant facts relating to the "DNR problem"from its inception through early November 1985 are asfollows:In May 1984, the DNR began investigating Respond-ent's Oak Creek plant to determine whether it was incompliance with state air pollution control regulations.In February 1985 Respondent was presented with a de-tailed air compliance inspection report. The report setforth the view that Respondent was in violation of appli-cable laws and regulations. It also indicated that theDNR official, Patrick Brady, had visited the plant andspoke with Walter Yaldch about possible compliance. Atthis meeting Brady told Yakich ways that he could bringthe Oak Creek facility into compliance and that theywould be "costly." Yaldch thereafter hired consultants tolook into methods of compliance. Yakich told Brady, aswas mentioned in the report, that "because of the regula-tions and future restrictions," Respondent was "consider-ing moving, possibly out of state."On 6 May 1985 the DNR issued a notice of violationto Respondent specifying the violations involved and set-ting up a compliance conference to be held on 24 May.The conference was held as scheduled. Respondent wasrepresented by its attorney, John Mahoney, and otherrepresentatives, apparently including an engineering con-sultant. There was agreement on some issues. Accordingto the conference agreement, Respondent was to submit,by 15 July, a specific compliance plan and, by 28 July, adescription of all major equipment at the plant.In a letter to Yakich dated 6 June 1985 an enforcementofficial for the DNB, Deborah Roszak, wrote that be-cause prompt compliance "may not be possible" and be-cause of the severity of Respondent's noncompliance dueto "years of disregard for air pollution regulations," theDNR was considering referral of the case to the Attor-ney General. Roszak, however, called for a "good faitheffort" to hold off a referral decision and to aid in an"eventual settlement." Roszak also noted that she wastold by Respondent's attorney that a press ordered forFebruary 1986 delivery "would be located in Texas if en-vironmental regulations prevented its installation" at theOak Creek facility.Walter Yakich immediately responded, in a letterdated 8 June 1985, disputing some of the charges in Ros-zak's letter and stating that, since he had been informedof his noncompliance, he had been traveling to otherStates "examining sites for a new 100,000 square footplant" (emphasis added). He closed the letter by statingthat he would "do 'whatever is reasonable to complywith the regulations" and stated that the new machine heexpected to receive in early 1986 would be installed inanother ,State.21Documentary evidence indicates that on 27 June andagain on 15 July 1985 Respondent submitted requestedinformation and a compliance plan, pursuant to the Mayagreement of the parties. The compliance plan included21 Yakich testified that he made the latter statement because he was"trying to influence the DNR in accepting a less costly solution to theOak Creek problem."tentative dates for certain interim steps, including engi-neering design and specification work, and final compli-ance by 31 December 1986.On 6 November 1985 the DNR wrote Respondentstating that the Oak Creek facility has been "in violationof emission limitations for volatile organic compounds"in the industry since the regulations became effective inAugust 1979 and April 1982. The DNR also stated thatRespondent was in violation of statutes and regulationsthat required a construction permit before the plantopened in 1979 and the submission of annual reports ofair emissions. The DNR then stated its intent to initiateenforcement proceedings through the attorney general ofWisconsin. The next day Walter Yakich expressed to hisattorney his "shock" at receiving the letter because ofwhat he perceived as her earlier "cooperative attitude."He called for political intervention.22In his correspondence with other States, Yakich saidhe was considering opening a plant in early 1986 or inthe spring of 1986. In fact Yakich has decided to build aplant in Waco, Texas. There is no evidence that the OakCreek plant is being phased out or that the facility isbeing abandoned or sold. There has been no effort tobreak the long-term lease or fmd new tenants. Yakichtestified that, in mid-1986, he was "looking for a plantsite to where we were not under the very tight restric-tions that the State of Wisconsin has. . . . And in con-junction with that I was looking for a plant site wherewe could maintain a more competitive posture in our in-dustry from the standpoint of costs." He stated that, atthe time of the hearing in June 1986, he had brokenground for a plant in Waco, Texas, which is targeted toopen on 1 January 1987. He said that it was his "purposeto close the Oak Creek facility if we could not resolveour differences with [DNR]."The standard governing the legality of Yakich's state-ments of plant closure or relocation in his DNR-relatedspeeches and campaign material is set forth in NLRB v.Gime! Packing Co., 395 U.S. 575, 618-619 (1969), inwhich the Court stated:[A]n employer is free to communicate to his em-ployees any of his general views about unionism orany of his specific views about a particular union,so long as the communications do not contain a"threat of reprisal or force or promise of benefit."He may even make a prediction as to the preciseeffect he believes unionization will have on his com-pany. In such a case, however, the prediction mustbe carefully phrased on the basis of objective fact toconvey an employer's belief as to demonstrablyprobable consequences beyond his control or toconvey a management decision already arrived al toclose the plant in case of unionization. See TextileWorkers v. Darlington Mfg. Co., 380 U.S. 263, 274, n.20 (1965). If there is any implication that an em-22 This evidence, together with other documentary evidence concern-ing the agreed-on compliance plan submitted by Respondent in June andJuly 1985, contradicts Yaldch's testimony early in the hearing that theDNR "absolutely" did not take a conciliatory approach at any timeduring the summer or fall of 1985. 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployer may or may not take action solely on hisown initiative for reasons unrelated to economic ne-cessities and known only to him, the statement is nolonger a reasonable prediction based on availablefacts but a threat of retaliation based on misrepre-sentation and coercion, and as such without protec-tion of the First Amendment. We therefore agreewith the court below that "[c]onveyance of the em-ployer's belief, even though sincere, that unioniza-tion will or may result in the closing of the plant isnot a statement of fact unless, which is most im-probable, the eventuality of closing is capable ofproof." 397 F.2d 157, 160. As stated elsewhere, anemployer is free only to tell "what he reasonablybelieves will be the likely economic consequencesof unionization that are outside his control," andnot "threats of economic reprisal to be taken solelyon his own volition." N.L.R.B. v. River Togs, Inc.,382 F.2d 198, 202 (C.A. 2d Cir. 1967).The Court continued as follows:[An employer] . . . cannot be heard to complainthat he is without an adequate guide for his behav-ior. He can easily make his views known withoutengaging in "brinskmanship" when it becomes alltoo easy to "overstep and tumble [over] the brink,"Wausau Steel Corp. v. NLRB, 377 F.2d 369, 372(C.A. 7th Cir. 1967). At the least he can avoid coer-cive speech simply by avoiding conscious overstate-ments he has reason to believe will mislead his em-ployees. [395 U.S. at 620.]Yakich's DNR speeches did not meet the Gissel stand-ard for lawful comment and amounted to a coercivethreat of plant closure or relocation if the employeeschose the Union. Yakich repeatedly threatened loss ofjobs and plant closure or relocation, and he said theseconsequences would flow from a union victory, not fromany action by the DNR. Indeed, it appears his main pur-pose for injecting the "DNR problem" into the uniondebate was to heighten the anxiety of employees and em-phasize the danger of a plant closure. Thus, he imploredthe employees to vote for the Union if they wanted to"drive another nail in the coffin and have this plant relo-cate in another state." Yaldch conceded that his threatswere union related when he testified that, if the DNRproblem was not resolved, he would have closed theplant. The implication was that the opposite also fol-lowed: if the problem were resolved, he would not close.Yet he threatened employees that he would close if theyvoted for the Union.The evidence shows that Respondent misrepresentedor at least exaggerated the "DNR problem." Yakich was,aware of his noncompliance with air pollution regula-tions and the heavy costs of bringing the plant into com-pliance well before the union campaign. Yet his first gen-eral notification to employees of the depth of the prob-lem•with the attendant danger of relocation•cameduring the last 2 weeks of the union campaign and thenonly in connection with antiunion speeches. Moreover,the evidence demonstrates that at the very same time hewas expressing a parade of horribles to employees, hewas complying with an agreed-on accommodation withDNR officials that would have made it unnecessary forthe DNR to initiate enforcement proceedings or to carryout Yakich's threat to relocate. Indeed, although at anearly stage of the DNR negotiations, Yakich had threat-ened DNR officials that he would move his operationout of State, subsequent statements by Yakich, includingone made on 8 June•over a month before his speechesto employees•his threat was pared down to building anew plant elsewhere. Yet his emphasis in speeches to em-ployees was that he would move the existing plant.Moreover, there is no evidence that Yakich ever soughtto break his lease or close the Oak Creek facility or, infact, to move the plant•despite the eventual breakdownof negotiations and the initiation of enforcement proceed-ings by the DNR in April 1986. Yakich actually built anew plant in Waco, Texas, but he still operates the OakCreek facility. In these circumstances, I find that Re-spondent exaggerated the "DNR problem" and injectedit into the union campaign to frighten and threaten em-ployees with relocation if they voted for the Union.Yakich thus utilized "conscious overstatements" that hehad "reason to believe" would "mislead his employees."(Gissel, supra at 620.)I fmd that the threat to move or relocate was con-veyed to employees not as a legitimate by-product ofunionization caused by factors out of Respondent's con-trol, but rather as a reflection of matters within Respond-ent's control through which it threatened retaliationagainst employees for choosing the Union. As I have in-dicated, the "DNR problem" does not provide a legiti-mate defense to Respondent's union-related threats. Evenassuming the validity of the "DNR problem," the plantclosing or relocation was specifically attributable to avote for the Union in the election. Nor was there anyother objective basis for the threat of closure or reloca-tion. Nothing in the 26 July speech gave any otherreason for the threatened relocation except a nebulousreference to a "non-union and less regulated environ-ment." The 31 July speech did mention violence and sab-otage, but these were not given as reasons for the threat-ened move. In any event, it was not demonstrablyproved that Respondent's unionized employees wouldengage in -violence so as to cause the Oak Creek plant toclose. The other possible reason advanced was that otherStates seeking Respondent's new plant were right-to-work States, unlike Wisconsin Yakich said that becauseof right-to-work laws, wage rates were lower and morecompetitive in those States. This was not demonstratedin Yakich's speeches and his wage data was not linked tohis competitors or job classifications in his operation.These reasons, in any event, do not provide a rationalefor the threatened action. Respondent failed to show thatunionization would force the Oak Creek plant to close.The decision to close, after all, would have to be madeby Yakich. Thus, Yakich's generalized statements do notamount to objective considerations capable of proofunder Gissel. At the very least they amounted to unlaw-ful "brinksmanship," which the Supreme Court and theSeventh Circuit have condemned. See Gissel, supra at SEVILLE FLEXPACK CORP.531620, quoting from Wausau Steel Corp. v. NLRB, 377 F.2d369, 372 (7th Cir. 1967).In its brief, Respondent defends the DNR speechesand references to plant closings and relocations by argu-ing that it has "clearly established" that its "search foranother location preceded the Union organizational drivein June of 1985" and that Respondent was in fact "likelyto be expanding or relocating outside of the Oak Creekarea." The Gissel standard is not that ephemeral. If, asRespondent asserts, it had planned to relocate prior tothe election, why did it tie its threat to close to the out-come of the union election? Respondent apparently at-tempts to answer this question by referring to unsupport-ed generalities such as "lower wage rates available in theSouth," "higher wages and restrictive work practices,"and Yakich's experiences at a unionized plant 20 yearsbefore. None of these references constitute factually sup-ported reasons to explain why unionization would causeRespondent•due to factors outside its control•to closethe Oak Creek plant. Of course, an employer can alwayspostulate other locations where wage rates are lower andit is likely that union wages are generally higher thannonunion wages. But Respondent had no idea what theUnion would request once it did win bargaining rights atOak Creek. Not only would Respondent be able to resistcostly demands in free collective bargaining, but it couldnot reasonably assume that employees would deliberately'bargain in such a way as to force Yaldch•due to factorsoutside his control•to close his plant."Gissel requires more specificity. Yakich submitted nocost figures for his own operation that would demon-strate he would be forced, by factors outside his control,to close because of unionization. Nor did he show thathis unionized competitors had closed their plants becauseof unionization. Indeed, he argued, in an earlier speech,that his wage rates were competitive. And after the elec-tion, he granted a new paid holiday to employees. Whatreason, then, outside of his control, could Yakich possi-bly have had to close his plant? I can find none demon-strated on this record.Finally, Gissel requires the trier of fact to take into ac-count both what the speaker intended and the employeesunderstood in the entire context of the employer-employ-ee relationship. (395 U.S. at 617.) Here, the context in-cludes not only previous speeches that raised the specterof plant closings that were not found to be unlawful, butalso Respondent's other unfair labor practices and theircoercive effect. The employees thus felt the impact ofthe discriminatory discharge of Jack Wild a few weeksbefore. In addition, Yakich himself exaggerated the"DNR problem" to maximize fears of plant closure andhe also admittedly exaggerated a threat to install newmachinery out of State so that DNR would settle thematter on more favorable terms. I have no doubt, inthese circumstances, that, by his repeated references toplant closure, Yaldch intended to convey a retaliatorymessage to employees. Accordingly, I find that Yakich's23 Although bargaining is not an exact science, and perhaps union de-mands may sometimes contribute to plant closings, see NLRB v. Shenani-gans, Inc, 723 F 2d 1360, 1367-1368 (7th Cir. 1982), recent history dem-onstrates that unionized employees go to great lengths to keep this fromhappening.references to plant closure and relocation in his DNR-re-lated messages were not intended or understood as "pre-dictions that unionization would inevitably cause theplant to close" but rather "threats to throw employeesout of work regardless of the economic realities." Gissel,supra, 395 U.S. at 619-620. See also Bay State Ambu-lance, 280 NLRB 1079 (1986); Long-Airdox Co., 277NLRB 1157 (1985); Armon Co., 279 NLRB 1245(1986).24E. Threats and Other Violations1. Threats to and discrimination against Mjelde,Muschinske, and LangowskiIn the last 2 weeks of July, Walter Yakich met individ-ually with all the employees in the unit on each of thethree shifts. These one-on-one meetings lasted between afew minutes to 1-1/2 hours depending on the employeeinvolved. The employees were given summaries of theiremployment history and a description of Respondent'sbenefits. The purpose of these meetings was to convinceemployees to vote against the Union in the upcomingelection.Yaldch's meetings with known union leaders wereshort. He told the organizing committee members that heknew their views and was not going to "waste time" onthem Yakich called Mjelde a "savior" and said if he wasso "damn smart" he should quit and start his own busi-ness.25 In the Langowski meeting, Yakich mentionedhospital bills paid by Respondent's insurance companydealing with the birth of his daughter. He asked, "Isn't ittrue that your wife was pregnant before you were mar-ried?" Langowski said, "No." Yakich then asked if thedates on the insurance forms were changed so that hecould receive benefits. Langowski explained that theyhad not been changed and that Jim Yakich approved theprocedure he followed. Yaldch ended the meeting bysaying, "We really appreciate the way you say 'thanks'and that's all I have to say to you."26The General Counsel alleges that, in his remarks toMjelde, Yakich unlawfully encouraged him to quit andimpliedly threatened retaliation. I agree. The meeting inwhich the remarks were made was a one-on-one meeting24 In support of its position that Respondent's threat was an objective-ly based prediction, Respondent, in its brief, cites, without discussion,NLRB v. Shenanigans, Inc., 723 F 2d 1360 (7th Cir. 1982) In that case,the Court held that the Board's finding of an unlawful threat of closurewas not supported by substantial evidence. That case is distinguishablefrom this case. In Shenanigans, the Court held that the employer "provid-ed objective support for his prediction of the consequences of unionizing[the restaurant] by pointing to the competitive nature of the restaurantbusiness and to the fact that only one restaurant in Decatur was union-ized and it was doing badly." (723 F 2d at 1368.) Here, Respondent com-petes on a nationwide basis with union and nonunion firms; there was noshowing that union competitors have difficulty, or, in fact, closed, be-cause of their unionized status. Moreover, the Court in Shenanigans notedthat "the tenor of" the employer's remarks did not convey a "retaliatorymessage." (Ibid.) Here, m view of Respondent's other unfair labor prac-tices and its repeated references to plant closure due to unionization,there was a retaliatory message and it was not lost on the employees25 Yakich corroborated Mielde's testimony on this point. He adrruttedhe may have used the word "quit" when talking to Mjelde.26 Yakich did not deny the exchange as credibly related by Lan-gowskt. He testified he did not recall what was said. 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfor the specific purpose of campaigning against theUnion. Yakich sarcastically called him a "savior" be-cause, as Yakich admitted, Mjelde "was one of the mem-bers of the committee active in the Union organizingcampaign." He also urged Mjelde to quit, the obviousreason for this being that Yakich did not want this unionactivist in his employ. Yakich, of course, had the powerto end Mjelde's employment. Respondent states in itsreply brief (Br. 25) that it "would interpret this to meanthat if Mjelde were so smart that he felt he could be asaviour [sic] for all Seville employees, then perhaps start-ing his own business would convince him to the con-trary." This seems a strained interpretation especially be-cause it was Yakich who used the word "savior." View-ing the remarks from the perspective of the employee-employer relationship, as I must under the Gissel caseand other authorities,27 I cannot give such a benign in-terpretation to the remarks, particularly to the referencethat Mjelde should "quit" his employment. In view ofRespondent's other unfair labor practices, Yaldch'sknown hostility against the Union and the discriminatorydischarge of union activist Jack Wild, which was an-nounced to all employees just 2 weeks before, Yakich'sremarks, constituted an implied threat of retaliation,which, in Mjelde's case, proved prophetic because Re-spondent forced him to quit after the election. See GrovesTruck & Trailer, 281 NLRB 1194 (1986) (supervisor toldemployee, "if I was as unhappy as it sounds like you are,I would leave"). See also Heritage Nursing Homes, 269NLRB 230, 231 (1984), and cases there cited.The General Counsel also alleges that Yakich's re-marks to Langowski, particularly his accusation thatLangowski falsified an insurance claim and his implica-tion that Respondent did Langowski a favor by over-looking possible deficiencies, amounted to unlawful har-assment and humiliation. I believe the facts on this inci-dent present a close question. Yakich equated Langows-ld's prounion position with disloyalty and this establishessome degree of animus that certainly bears on the allega-tion that Langowski, like three other union activists, wasforced to quit his employment for union reasons. But Idoubt there was a reasonable tendency to coerce or animplied threat or a promise in Yakich's remarks. Lan-gowski explained the apparent discrepancy in the insur-ance documents and Yakich did not press the matter sofar as the record shows. I cannot infer that Yakich's re-marks implicitly threatened unfavorable future treatment,as the General Counsel contends. I shall therefore dis-miss this aspect of the complaint.In late July, employees Dave Muschinske, Andy Boen,and Ron Kuehn were taking their break in the break-room. Jim Yakich was filling a soda machine. Kuehnasked Yakich if the employees had to work on Saturday.Yakich said that Kuehn did not have to work, but thatIVIuschinske would. He also stated, "I will make sure heworks every Saturday from now on." Yaldch continuedby stating, "We are going to take Dave out in the woodsand we are going to play survival games with him"Yakich apparently was referring to a so-called sporting27 See, e.g, Jay Foods v NLRB, 573 F 2d 438, 444 (7th Cir 1978),cert. denied 439 I.J.S 859 (1978)activity where people shoot each other with "yellow pel-lets that look like blood when they hit you." Althoughthe employees laughed at this point, there is no doubtthat Muschinske was concerned about Yakich's remarks.As a result Muschinske went into Yakich's office andasked him what he meant. Yakich said he was just kid-ding about the yellow pellets and Muschinske concededthat, at this point, he no longer believed that Yakich wasserious about those remarks. Yakich, however, reaf-firmed that Muschinske would have to work on Saturdayand Muschinske was concerned about this aspect of Ya-kich's remarks. Muschinske reminded Yakich that he hadpreviously requested to be off on Saturday, 10 August,because it was the day before his scheduled vacation.Yakich answered that he had just canceled RandyMjelde's day off and he had "to treat everybody equal."In April Muschinske had scheduled his vacation forthe middle of August and he had asked Respondent forthe Saturday before his vacation, 10 August, off in earlyJuly. This took place in a conversation between Mus-chinske and Jim Yaldch in the latter's office. Yakich saidthat he "would imagine" that Muschinske could have theday off and "we will see what we can do." When theschedule was posted for work on Saturday, 10 August,Muschinske's name was on it. Normally vacations runfrom Sunday through the following Saturday and em-ployees are excused from working the Saturday beforetheir vacations.28Employee Randy Mjelde had scheduled his vacationto begin 28 July. Prior to his vacation, he went into JimYakich's office and asked if he could also have the Satur-day prior to his vacation, 27 July, off. Yakich responded,"No problem" that he could "work around it."29The week before Mjelde's scheduled vacation, anovertime schedule was posted that included Mjelde forwork on Saturday 27 July. Mjelde went into Yakich'soffice and reminded him about the prior approval of hisSaturday off. Yaldch did not explain his change of posi-tion and insisted that Mjelde had to work that Satur-day.3•The General Counsel alleges that Respondent renegedon its previously granted permission for Mjelde andMuschinske to be off the Saturday prior to their vaca-tions because they were known union adherents. There isno doubt that their requests for time off were at leasttentatively granted in April, prior to the onset of the28 Yaluch did not really contradict Muschmske's testimony concerningthe above incidents although he emphasized the jocular nature of his re-marks about survival games and that his approval of Muschuiske's Satur-day off was only tentative. I found Muschmske, who was still employedby Respondent when he testified, to be a reliable witness. Based on myassessment of the demeanor of both witnesses, I credit Muschinske's ac-counts to the extent that they differ from Yakich's versions.29 The above is based on Mjelde's credible testimony. Yakich testifiedthat Mjelde asked him for the day off in April He testified that "that wastoo far in the' future to say yes or no but I would mark it down and Iwould consider it." On cross-examination, Yaldch admitted that he toldMjelde he would try to accommodate him29 Mjelde's testimony set forth above was not specifically contradictedby Yakich. Yaluch's testimony was not very clear on this point. Yaktchtestified about why Mjelde had to work but not that he told Mjelde whyIn any event, to the extent that Yakich's testimony differs from Mjelde's,I credit Mjelde I found Yakich not to be a reliable witness in other as-pects of his testimony. SEVILLE FLEXPACK CORP.533union campaign. There is also no doubt that Respondentknew that Mjelde and Muschinske were members of theunion organizing committee and that it was adamantlyopposed to the Union. Yakich acknowledged that thesewere the only two instances where employees had previ-ously been granted Saturday off but were thereafterforced to work. The record shows no 6thers.31 Yakichoffered Mjelde no explanation for changing his mind.Yakich himself tied the two denials together when hetold Muschinske that he had to treat him the same wayhe did Mjelde. Yakich also suggested that he wouldforce Muschinske, but not other employees, to work onSaturdays. No other reason appears for these distinctionsexcept that Mjelde and Muschinske were organizingcommittee members. Respondent's animus toward andfocus on union organizing committee members is clearon this record. In these circumstances, I find that theGeneral Counsel has shown, at least prima facie, that thedenials of these two requests were discriminatory.The Respondent asserts that summer was its busyseason and it was short on employees. As a result, ac-cording to Respondent, it had to require Mjelde andMuschinske to work on the Saturday before their vaca-tions even though it had previously tentatively agreednot to require them to work. Documentary evidenceshows that many employees were required to work on27 July and 10 August. But the record does not showwhether any had previously asked for and been grantedthe day off or whether their vacations began the nextday. It is clear, however, that Respondent did not re-quire Zalim, the leading antiunion employee, to work onSaturday, 27 July. He, like Mjd de, took his vacation theweek of 28 July and he, like Mjelde, was a pressman.Indeed, he was more experienced than Mjelde.32 Re-spondent does not explain why Zalim, who, so far as therecord shows, did not ask for 27 July off was not askedto work, but Mjelde, who did, was forced to work. Theonly reason appears to be their respective positions onthe Union. In these circumstances, I find that Respond-ent has not shown that it would have denied Mjelde timeoff in the absence of his union activities.Muschinske's situation is a bit different because manypeople worked on 10 August, including Kuehn, whomYakich had suggested would be treated differently fromMuschinske, and Zalim. In addition, Muschinske admit-ted that both the first and second shifts worked on 10August and he himself had worked 68 hours the weekbefore going on vacation. Although the Muschinske caseis a close one, particularly since he and Mjelde were theonly ones treated differently regarding Saturday over-time previously requested and granted, I believe that theRespondent has shown that it needed Muschinske on 1031 Actually, Yaloch initially admitted that these were the only two ex-amples where an employee requested off the Saturday before a vacationand was denied that request. Later, however, in response to questionsfrom his counsel, he said that this had happened often, without givingspecific examples This is an example of Jim Yakich's generally unreliabletestimony.32 In arguing that Muschinske was properly required to work overtimeon 10 August, Respondent argues that he was an experienced pressman.(Br. 31.) Respondent cannot have it both ways: if experience was a factorin assigning overtime, why was not Zalim assigned instead of Mjelde on27 July?August and that it would have required Muschinske towork on that day even in the absence of union consider-ations.The General Counsel also alleges that Yakich's re-marks to Muschinske in late July amounted to a threat ofphysical harm and harassment. Yakich made two differ-ent remarks to Muschinske: first, he suggested jokinglythat he would take Muschinske in the woods, play sur-vival games, and pepper him with yellow pellets; second-ly, he suggested that Muschinske would be treated differ-ently from another employee regarding Saturday work.There is no doubt that Muschinske was at first con-cerned with both of these remarks. This is based notonly on my assessment of the testimony of both Mus-chinske and Kuehn, but also because Muschinske laterwent in to talk to Yaldch about the matter. After Yakichsaid he was just kidding about the yellow pellets, Mus-chinske no longer took that statement seriously. He did,however, take seriously Yakich's remark' that he wouldhave to work on Saturdays, but Kuehn would not, par-ticularly since Yakich had tentatively approved that dayoff for Muschinske. In my view there is no doubt thatYakich's remarks singling out Muschinske for differenttreatment was based on his being a member of the unionorganizing committee. No other reason appears for sin-gling out Muschinske. Respondent's opposition to theUnion and knowledge and concern about the union orga-nizing committee members is clear. Thus, Yakich madethe remarks about survival games and Saturday work be-cause of Muschinske's union activities.33The question then becomes, Did those remarks havethe tendency to coerce? I think they did. It is fairly clearthat, except for a few minutes of uncertainty, Mus-chinske did not seriously believe that Yakich wouldshoot him with yellow pellets. Thus, the literal threat ofphysical harm was not a violation. That remark, howev-er, gives color to the threatened denial of Saturday off.Statements of this sort must be evaluated, not based onthe subjective views of employees when testifyingmonths after the events, but as they are reasonably per-ceived at the time by employees in the context of theemployee-employer relationship and insofar as the trierof fact can view them objectively as having the tendencyto coerce. See National Apartment Leasing Co., 263NLRB 15 (1982); American Freightways Co., 124 NLRB146, 147 (1959); NLRB v. Gold Standard Enterprises, 679F.2d 673, 676 (7th Cir. 1982); Sioux Products v. NLRJ3,684 F.2d 1251, 1254 (7th Cir. 1982); Illinois Tool Works,153 F.2d 811, 814 (7th Cir. 1946).In so evaluating Yakich's remarks, I believe that theyhad the tendency to coerce. Yakich was telling Mus-chinskeŠand perhaps the other employees presentŠthathe would treat union adherents differently and retaliateagainst them. The retaliation would come in the mosttangible way an employer could affect an employeeŠon-the-job discrimination, in this case denial of Saturdays33 Yaldch's testimony that he singled out Muschinske because hesimply "lik[ed] to tease him" and in response to Musclunske's complaintsabout not wanting to work overtime is inherently incredible. YakMh ac-knowledged that Kuehn also complained about overtime in the same con-versation. Indeed, Kuehn initiated the discussion about overtime. 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDoff. Thus, Yakich's remarks had the tendency to coerceemployees and I find that, through Yakich's remarks, Re-spondent threatened harassment and reprisals because ofMuschinske's union activities in violation of Section8(a)(1) of the Act.34The General Counsel also alleges that Muschinske wasthreatened by Yakich on an earlier occasion. On 3 JulyJim Yaldch was supervising the hanging of large ply-wood boards that contained Respondent's antiunion mes-sage. The boards were 4 by 8 feet. Muschinske, who hadearlier been asked by Supervisor Bill Hintz whether hewas circulating a union petition to become the Union'spresident, asked Yakich what he was doing. Yakich saidRespondent was starting its campaign, which would bepositive rather than negative. Yakich then added, with alaugh, "if we find out who organized this, we are goingto drop [the plywood boards] on them."I disagree with the General Counsel's contention thatthis incident is violative of the Act because it amounts toa threat of bodily harm. I believe the remark could notreasonably be taken literally or seriously. It was made atthe beginning of the campaign before more serious per-sonnel-related unfair labor practices and thus was notmade in the context of other unlawful statements or re-marks. Muschinske admitted that Yaldch was kiddingand he laughed after Yakich made the statement. Thus,in my view, it was simply a crude and seemingly humor-ous way of saying that Respondent was against theUnion, a fact that was consistently made clear to em-ployees. In all the circumstances, including the contextof the remarks, I do not fmd the violation alleged by theGeneral Counsel.2. Coercive remarks concerning the futility of unionrepresentation and voting for the UnionThe General Counsel alleges that in two instances•one before and one after the election•Respondent'shighest ranking officials, Walter and Jim Yaldch, unlaw-fully expressed to employees the futility of union repre-sentation in violation of the Act. I agree.The General Counsel alleges that, in Yakich's 19 Julypreelection speech to employees, Respondent created theimpression that it would be futile to select a union. Thiswas 4 days after Wild's discriminatory discharge, amatter that had been announced to all employees. The 19July speech referred to a union handout and made sever-al points: (1) a union contract could not guarantee jobs;(2) union representation would interfere with individual34 Respondent's attempt to explain Yaloch's remarks as banter is una-vailing. The employees laughed at Yaldch's remarks about survivalgames But he also mentioned Saturday work, a serious subject, and hereaffirmed the denial of time off for Muschinske in a private meeting.Nor is the coercive nature of Yakich's remarks diluted because Mus-chinske testified, in response to general questions, that he was not threat-ened by any official of Respondent. He may have been referring to hisview that he did not take the survival games threat literally. In anyevent, as I have indicated, violations are to be measured by the objectivestandard of whether remarks have the tendency to coerce, not whetherMuschinske, or any particular employee, felt threatened. Finally, my find-ing is not affected by my further fmding that Respondent's assignment ofSaturday work to Muschinske was not discrimination in violation of theAct. Respondent rebutted the General Counsel's evidence of actual dis-crinunation. But this provides no defense for its having made the threat.rights to independently press grievances; and (3) Re-spondent's wages were competitive with those in the in-dustry. Thereafter, Yakich made the following statementon which the General Counsel focuses as establishing theviolation here:The company and your productive work are thesole reason our employees have these wage ratesand other benefits. Let me assure you it has nothingto do with the union. The union can only promiseyou wonderful things. For instance, the union canpromise you that the contract will be opened fornegotiations right now and that you will get $1.00an hour increase. BUT UNION PROMISES ARELIKE COUNTERFEIT MONEY. The unioncannot get more than we can afford to give. In ne-gotiations, the union can make all the demands itwants, BUT WE DO NOT HAVE TO AGREETO A THING.The fact of the matter is that when the companymakes a final offer, the union has, in reality, twochoices. It can accept that offer on strike. Bitterstrikes have long been the hallmark of the printingand publishing industry.Yaldch followed the statement by referring to several ex-amples of failed strikes involving companies outside ofthe Milwaukee area. None of the strikes involved thesame local union as was involved in this case, althoughthey apparently involved the same international union.After the Board election, sometime in August, Yakichcalled Muschinske into his office and talked to him.Yakich said "now that the election and everything isover with we can bring everything out in the open."Yakich said that now that the vote was over everyonewas saying they voted "no" but 21 people had voted"yes." He also said that there would "never be a unionat Seville Flexpack." Yaldch admitted to having such aconversation with Muschinske, although he deniedsaying anything about "21 yes votes." Yakich testified heasked why Muschinske "got involved in the Union orga-nizing and why he was in favor of having a Union."Yakich did not deny telling Muschinske that there wouldnever be a union at Seville; indeed, he testified he mayhave said something of the sort to employees. To theextent their versions differ, I credit Muschinske.35I believe that Walter Yakich's remarks, in the contextof Respondent's other unfair labor practices here, includ-ing the discriminatory discharge of Don Wild just a fewdays before this speech, and Walter Yakich's known andexpressed opposition to the Union, conveyed the impres-sion that selection of a union would be futile. Although,in his first speech, Yakich did make a fleeting reference35 In its bnef, Respondent concedes that Yakich told Muschinske that"there will never be a union at Seville Flexpack," but argues that thiswas a "prediction" which post-dated the NLRB election and thereforecould not have affected the outcome. (Br. 33.) I must reject the Respond-ent's defense. The issue here is not whether the statement affected theoutcome of the election, but whether it had a reasonable tendency tocoerce employees in the exercise of their Sec. 7 rights. Muschinske andother employees are entitled to continue supporting and advocating aunion even after the election loss by the Union. SEVILLE PLEXPACK CORP.535to the fact that he "would bargain in good faith," in hissecond•the one in question here, he did not. And thelanguage he used was strikingly (excuse the pun) similarto that proscribed by the Supreme Court in NLRB v.Gissel Packing Co., 395 U.S. 575, 619 (1969). Thus, there,as here, the employer "had no support for its basic as-sumption that the union, which had not even presentedany demands, would have to strike to be heard." (Ibid.)Yakich's statement that Respondent would not agree toany of the Union's demands•even before any weremade•and that the Union would either have to agree toRespondent's offer or strike, amounted to a statementthat Respondent's intransigence•not economic necessityor the give-and-take of negotiations•would render ituseless to support a union. See E. L du Pont & Co., 263NLRB 159, 165-166 (1982).That Walter Yakich's remarks were intended to im-press on employees the futility of union representation isconfirmed by Jim Yaldch's postelection comments toMuschinske. He denigrated the unsuccessful union effortand baldly stated that there would never be a union atSeville. He did not bother embroidering that statementwith a discussion of economic necessity or any otherseemingly defensible explanation, such as the desire ofemployees. In these circumstances, both statements couldreasonably be viewed as suggesting the futility of unionrepresentation because of Respondent's intransigence.Such statements are considered coercive. See PeabodyCoal Co. v. NLRB, 725 F.2d 357, 364 (6th Cir. 1984);Neo-Life Co., 273 NLRB 72 (1984).Prior to the election, employee David Zimmerman,who had been off work since April 1985 because of awork-related injury, spoke to James Yakich in the latter'soffice about returning to work and having him sign aloan document. Yakich brought up the subject of theelection. In a joking fashion, Yakich said if he wanted tovote for the Union he should stay home, but if hewanted to vote against the Union, he should come in.Zimmerman did not respond to James Yakich's remark.During the campaign, Zimmerman had attended unionmeetings and also was called into the plant by JimYakich to attend Walter Yakich's antiunion speeches.Zimmerman voted in the election and discussed Yakich'sremarks about staying home with other employees. Al-though, at one point, Zimmerman answered a leadingquestion from Respondent's counsel by stating that hedid not take Yakich's remarks seriously, he also acknowl-edged that supporting the Union would "probably" workto his disadvantage and that he did not "entirely dis-count" Yakich's statement or consider it "frivolous."Zimmerman's uncontradicted testimony establishes aviolation. The standard for determining whether a viola-tion of Section 8(a)(1) has occurred is an objective•nota subjective•standard: Does the language or conducthave the tendency to coerce? See cases cited above at48-49.Under this standard, Yakich's statement was coercive.See Link Mfg. Co., 281 NLRB 294 (1986). The statementwas made by a high management official in the locus ofauthority•his office. One of the reasons for Zimmer-man's being in the office was to secure his employer'sapproval for a loan document. Zimmerman had beenwooed by Respondent and asked to come in to the plantto hear antiunion speeches. He had no doubt that man-agement would look with disfavor on his support of theUnion. And he repeated the remarks to other employees.In these circumstances, and in view of Respondent'sother unfair labor practices, I -believe that Yakich's re-marks, although delivered in a joking manner, made a se-rious point and had an unlawful tendency to coerce. SeeMastercraft Leather Mfg. Co., 249 NLRB 483, 485 (1980).3. Discrimination on the safety committeeThe complaint also alleges that Respondent discrimina-torily denied union adherents the opportunity to partici-pate on the safety committee. The facts are as follows:After initially fending off employee requests for the for-mation of a safety committee, the Respondent agreed tothe employees' request that a safety committee beformed.36 On 22 June 1985 Jim Yakich wrote and posteda notice inviting all interested employees to the firstmeeting on 2 July at 4 p.m. The meeting took place.Five people attended, including employees Ehlers, Lan-gowski, and Iwanski, all members of the union organiz-ing committee. The second meeting was held, after asimilar notice to all employees, on 6 August at 4 p.m. Atthis meeting, Chris Guzikowski was elected chairmanand Mark Iwanski was elected secretary. Jim Yakich, AlZalim, and Dave Durkee also attended the meeting.Yaldch was on vacation at this time, but came into theplant to attend the meeting. A third meeting was sched-uled•again pursuant to a posted notice•for 3 Septem-ber 1985 at 4 p.m. Only Chris Guzikowski showed up forthe meeting, so it was canceled.In support of this allegation, the General Counsel ap-parently relies on testimony of John Langowski. He tes-tified that he was told by Supervisor Ron Milke that theAugust safety meeting was canceled because Jim lie akichwas on vacation. According to Langowski, Milke toldhim, "as far as he knew" Respondent was not going topermit employees on the union organizing committee tobe involved on the safety committee. Milke deniedmaking the latter statement. Testimony from Milke andJohn Yakich demonstrates that Langowski was given er-roneous instructions because of a misunderstanding aboutwhether Jim Yakich would attend the safety committeemeeting. Even assuming Milke made the statement attrib-uted to him, the statement carried an ambiguous cast. Onthis point, I do not believe Milke spoke with the author-ity of management; he was simply stating an opinion thatwas not based on fact. Nor do I believe Langowski rea-sonably believed Milke's statement was authoritative.The next day, according to Langowski, Milke told himthat he was wrong and Langowski could have attendedthe meeting. In fact, Mark Iwanski, another union orga-nizing committee member, attended the 6 August meet-ing and was elected secretary. The evidence thus fails toshow that Langowski, or anyone else, was prevented36 There is no allegation in the complaint that the formation of thecommittee was an unlawful reaction to the election petition although thetuning is strongly suggestive of a connection. 536DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfrom participating on the safety committee because oftheir union activities.The General Counsel does not press the 8(a)(1) allega-tion in her brief, but does apparently rely on the incidentas bearing on Respondent's animus towards the union or-ganizing committee, and Langowski in particular. Inview of my assessment of the evidence and its ambiguouscharacter, I will dismiss the complaint allegation con-cerning the denial of participation in the safety commit-tee and I will not consider the episode as evidence ofunion animus.4. Freedom dayBy letter dated 7 August 1985, Walker Yakich ex-pressed his appreciation to the employees for rejectingthe Union 5 days before. He ended the letter as follows:I also want to take this opportunity to announce toeach of you the addition of paid holiday number 12to our list of employee benefits. Each year, the paidholiday will be on the Friday that is closest toAugust 2nd. This will give all of the employees athree day weekend in early August. This paid holi-day will be known as FREEDOM DAY. Freedomfrom all the friction, threats and violence that comewith a union.Respondent granted a benefit to employees solely be-cause a majority of them had, several days before, votedagainst union representation. No nondiscriminatoryreason was offered by Respondent for its action. Indeed,Respondent made clear that the name of the holiday•FREEDOM DAY•referred to freedom from the Union,a constant reminder to the employees of the reason forthe benefit. Such conduct clearly conveys to the employ-ees that benefits can and will flow to them if they contin-ue to reject a union. See NLRB v. Exchange Parts Co.,375 U.S. 405 (1964).The Respondent contends that the grant of the holidaywas not unlawful because it took place after the election.This contention is without merit. Whether or not anelection is pending, the grant of a benefit explicitly forrejecting a union tells employees that avoidance of unionactivity in the future will be rewarded. Employees areentitled to continue to engage in union activities after aunion loses an election and they may file a new petitionfor election after 1 year. An employer may not grantbenefits to inhibit such activity.It is true, as Respondent points out, that some caseshave held that the grant of benefits within the period be-tween an election and the date when objections are to befiled is unlawful because the implication is that the bene-fits are granted for union reasons. See, e.g., F. W Wool-worth Co., 188 NLRB 941, 949 (1971). In those cases theimplication that the benefit was granted for union rea-sons follows because of the pendency of the election.Here, there is no need for implication or inference. Thebenefit was granted explicitly for union reasons. In anyevent, in this case, as the General Counsel points out, theUnion had until 9 August to file objections to the 2August election. The Board's rules provide that objec-tions may be filed within 5 days of an election, and sincea weekend intervened, the Union had an additional 2days to file. See Sections 102.69 and 102.114 of theBoard's Rules and Regulations. Because the benefit wasgranted during a period when objections to the electionstill could be filed, the violation is established even underthe Respondent's view of the case.375. Threats against IwanskiSometime during the week of 12 August, followingJim Yakich's return from vacation, Iwanski spoke withYakich in the latter's office about the only written warn-ing he had ever received shortly before the election. Hehad earlier been told by Yakich that he could not speakto Iwanski about the warning until after the election. Inthe postelection meeting, Iwanski protested his receipt ofthe warning. Yakich sympathized with Iwanski. Yaldchtestified that he told Iwanski to "forget about the [warn-ing] letter. Yakich then changed the subject. He saidnow that the election was over, he could talk morefreely about the Union. He asked why Iwanski becameinvolved with the Union. lwanski referred to Respond-ent's failure to adequately resolve safety issues. Yakichalso mentioned that some employees said that he was"harping about job security at Union meetings." Iwanskireplied, "[W]hat do you expect when I get a letterthreatening my termination?" Yakich also questionedIwanski's role as an election observer for the Union.Iwanski revealed that he simply substituted as observerfor Mjelde. Yakich also made the statement that the platemounting department was infested with union supporters.Yakich said that they "had got the number one man"and "it looked like" Iwanski was the "number two man."He said that Iwanski had put himself in a "shit hole" andit would be a long time before he worked his "way outof it."The above is based primarily on the credited testimonyof Iwanski who impressed me as an honest witnesswhose testimony survived vigorous cross-examination.Yakich confirmed that he met with Iwanski about hiswarning letter after having refused to talk about it beforethe election. He testified, however, that he changed thesubject and talked about rebuilding the plate' mountingdepartment, not about Iwanski's union activities. Accord-ing to Yakich, he suggested that Iwanski, as his most ex-perienced plate mounter, help rebuild the plate mountingdepartment by transferring to the second shift and start-ing to train additional people. According to Yaldch,Iwanski agreed and said it was a "good idea." I do notcredit Yakich's testimony. It is inconceivable to me thatIwanski would have voluntarily agreed to transfer to thesecond shift or that he thought it was a good idea. Thefirst shift was considered the most desirable shift.3837 Respondent's further contention that this benefit is no different fromany increases in benefits, "which frequently occur after an employer hasbeen prevented from making any changes in wages or benefits during thepre-election period" (Br. 94), is specious. Here there was no businessreason for conferring benefits; the holiday had not been scheduled orplanned previously to the union campaign nor, was it delayed because ofpossible mterference with employee choice The only reason expressedfor the benefit was to reward rejection of the 'Union.38 Yakich admitted that employees frequently asked him to work thefirst shift, which he described as the "prenuum shift" SEVILLE FLEXPACK CORP.537Moreover, Yakich's testimony concerning whether hewanted Iwanski to remain employed after the electionwas peppered with inconsistencies and ambiguity. Histestimony that he valued Iwanski and did not want himto leave does not mesh with other testimony indicatingthat he made no effort to keep Iwanski or to keep himhappy. For example, when Respondent wanted to keepan employee•such as Muschinske•there is evidencethat it explicitly said as much to the employee. Finally, Ithought Yakich generally was not an impressive or a re-liable witness. Thus, I credit Ivvanski's version of theirpostelection conversation.The General Counsel alleges that Yakich's remarksthreatened more onerous working conditions. I agree.Yakich indicated that Wild had been discharged becausehe was the leading union adherent, and that Iwanski was"number two," implying the same fate for Iwanski. Thestatement was made after Yakich said he was surprisedthat Iwanski served as the Union's election observer.Going beyond implication, Yakich also threatened thatIwanski had put himself in a "shit hole" and it would bea long time before he worked his way out of it. Thisagain was made in the context of statements indicatingYakich's displeasure with Iwanski's union activities. Suchstatements are clearly unlawful.F. Discriminatory Change in Policy RegardingQuality-Related WarningsThe General Counsel also alleges that, after the elec-tion, Respondent instituted a new discriminatorily moti-vated disciplinary system, issued unwarranted and un-precedented quality-related warnings to the remainingunion organizing committee members, and forced four ofthe remaining five union organizing committee membersto quit, thereby constructively discharging them for dis-criminatory reasons. Respondent contends that the newwarning system was prompted by customer complaintsabout quality and that the organizing committee mem-bers quit without regard to any discrimination on thepart of Respondent.Respondent conceded, through the testimony of JimYakich, that its policy regarding quality related problemschanged on 30 August 1985 from an oral warning systemto a written warning system. Jim Yaldch further de-scribed the change as follows:We very seldom got to the written warning stagebefore August 30, 1985. There were a number ofreasons for it, but our waste was escalating. I decid-ed that I had to take action to crack down and getthis thing under control. So I changed my way ofthinking, and I had the•I wanted any waste beingwritten up, and I also got my supervisors more in-volved at that point.Documentary evidence confirms this change in policy.From 1 January through 30 September 1985, by whichtime 4 of the 6 organizing committee members had beenfired or quit, Respondent issued 10 quality-related writ-ten warnings to employees. Only one was issued beforethe beginning of the election campaign. Of the nineissued after the organizing campaign began, all but onewere issued to organizing committee members. The onlyother written warning issued during this period went toJoel Spieth who was issued a warning for high waste onthe same job, which resulted in a warning to DaveEhlers, a union organizing committee member. I haveanalyzed the eight warnings issued to organizing com-mittee members individually and found them to havebeen issued for discriminatory reasons.The new system was not announced or conveyed tothe employees. The only apparent announcement to su-pervisors was a memorandum to Supervisors Ron Milkeand Mike Harris dated 4 September 1985, in whichYakich stated that if a slitter operator came up with poorquality samples, he was to document "how much materi-al was involved in the defect" and to "sign and date theRoll Report" and to submit it to the supervisors and inturn to Yaldch.39Respondent contends that its "crackdown"--the termused by Jim and Walter Yakich•occurred because ofcustomer complaints, particularly those from Owens-Illi-nois, Respondent's largest customer. On 6 August 1985Walter Yakich wrote a memo to Roger Lewicki, a vicepresident in charge of production control, with a copydesignated for Respondent's bulletin board, notifyingLewicki that he was investigating quality complaints re-cently lodged by Owens-Illinois. He attached a letter hehad received from an official of Owens-Minois dated 29July 1985, stating, inter alia, that he had "mentioned toyou in the past that your quality has gone downhill" andasking him to visit the Owens-Illinois Birmingham plantto meet with officials there to resolve the problem. Thequality problems continued thereafter as evidenced bycomplaint letters from Owens-Illinois as well as othercustomers. It is conceded both in the documents and inWalter Yakich's testimony that such complaints occurredbefore this period. But it is impossible to determinewhether the complaints in the targeted period were sig-nificantly greater than in other periods. Other documen-tary evidence•and indeed much oral testimony•indi-cates that quality problems on the presses occurred oftenboth before and after the union campaign. Indeed, docu-mentary evidence submitted by Respondent demonstratesthat Respondent has exhorted employees to cut down onwaste since at least 1981. Jim Yakich testified that cus-tomer complaints were posted on the employee bulletinboards "at various times."Jim Yakich supported his father's testimony that thecrackdown was prompted in part by customer com-plaints. He added, however, that another reason was thatthe union campaign caused Respondent to documentquality-related warnings because Respondent needed tobe "consistent" after the onset of the Union. The follow-ing is Yakich's testimony on cross-examination:Q. Now, when is it that you implemented thisnew discipline policy?39 Barns did not testify ,and, although Mince did, his testimony aboutthis subject was quite confusing. At first he denied receiving any direc-tive about a change in policy, but later, on cross-examination, he admit-ted to receiving the above memo. 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA. I believe it was the end of August, or earlySeptember, when I sent the memo to my supervi-sors saying that we were going to put more thingsin writing. And I believe, you know, it stated how Iwanted it done.Q. And you decided to have more documenta-tion•are those your words?A. Put more things in writing, yes.Q. And how is it that that came about?A. Well, it came about because of nothing beingin writing, and because of this union organizationdrive. You know, we saw some weaknesses in theway we had been doing things since '79. And wefelt that, in order for these merit reviews to workcorrectly, and in order for our performance bonusesto work correctly, that things were going to haveto be more in black and white. Otherwise it is justhearsay, I guess, when you are talking to an indi-vidual about their performance.Q. And if you were going to get rid of people,you were told to build a record against them, is thattrue?A. Well, I wasn't told that. I realized that build-ing a record against somebody is, you know, some-thing that you could do, especially if you don'twant to pay him unemployment compensation.Q, Well, those unemployment compensation con-cerns, I take it, were ongoing. I take it that problemwasn't triggered in July or August of 1985, was it?A. No.Q. Your documentation was triggered by theunion's campaign, wasn't it?A. Yes.Q. And you were told if you were going to dis-charge people, you ought better have a recordagainst them, is that true?A. I was told that if we were going to dischargepeople for quality, yes, it should be in writing, andyou should have a record.Q. And were you also told that you had to actconsistently? If you were going to give someone awritten warning, you had to give all the involvedparties the same kind of treatment?A. Well, yes, I was told to be fair with every-body; that you should act consistently.Q. You did that, is that what you are saying?A. I tried to do it, yes.Q. And when you gave warnings to•let's see if Ihave this right. When you gave warnings to Mr.Ehlers and Mr. Spieth, that was part of that, wasn'tit?A. Yes.Q. You couldn't very well give Mr. Ehlers awarning if you didn't give one to Mr. Spieth, right?A. That is true.The General Counsel argues that this testimony amountsto an admission that Respondent's new warning systemwas implemented because of the union campaign and be-cause written warnings to union adherents would be sus-pect unless there was an appearance that nonunion em-ployees were treated the same. I agree.In view of Yakich's testimony, set forth above, Icannot accept Respondent's contention that it wouldhave implemented its new policy for business reasonseven in the absence of the union campaign. In addition,Respondent's other reasons for instituting the new policydo not withstand scrutiny. Walter Yakich testified, con-trary to his son, that he decided he would institute thenew policy in May or June 1985. There were no writtenwarnings, however, issued in May and June 1985. More-over, customer complaints were ongoing. Respondenthas not shown persuasively either that the customercomplaints were significantly different in the period im-mediately preceding the implementation of new policy orthat its concern about waste was any different from atother times since 1981. Nor was it shown why a newwritten warning system was needed at this time. If theRespondent 'really wanted its new warning system to beeffective in cutting down mistakes, it seems natural thatit would have announced that policy to employees. It didnot. It did, of course, announce to employees that it wasreceiving many customer complaints when Walter Ya-kich's 6 August memo was posted on the employee bul-letin board. These exhortations about waste and custom-er complaints, however, were no different from similarones issued from time to time since 1981.I note also that the new written warning system didnot affect a preexisting quality control procedure thatclearly was addressed to correcting mistakes. Thus, bothbefore and after institution of the new warning system,Respondent had in place a procedure that included amonthly review of an employee's waste reports by hissupervisor. The supervisor might make a notation on thereport as to the degree of waste or talk to the employeeabout his waste. The new warning system was somethingdifferent from this review, however, and required the is-suance of written warnings for particular jobs, not as aresult of a review, on a regular basis, of monthly wastereports.In its brief, Respondent concedes that customer com-plaints predated the election. But Respondent argues thatalthough the new warning system could have been im-plemented prior to the election, it was implementedthereafter because Respondent did not want to changeworking conditions during the pendency of the election.(Br. 108.) There is no credible evidence, however, thatRespondent considered changing its warning systemduring the election campaign or at any time before it wasactually implemented on 30 August. Walter Yakich's tes-timony that such a decision was made in May or June1985 is contrary to his son Jim's testimony and is unsup-ported by anything else in this record. In these circum-stances, Respondent has failed to rebut the GeneralCounsel's evidence that the new policy was implementedfor discriminatory reasons.The instant case thus presents the same type of dis-crimination as was condemned in Electri-Flex Co. v.NLRB, 570 F.2d 1327, 1334-1335 (7th Cir. 1978), cert.denied 439 U.S. 911 (1978). As the court stated in en-forcing the Board's order in that case:The company's explanation was that it was neces-sary to improve its system and assure more accurate SEVILLE FLEXPACK CORP.539record keeping, since it expected "new experiences,in terms of grievances, arbitrations and perhapseven NLRB charges." As the Board noted, inherentin this explanation is the idea that it was the pres-ence of the union which made the system necessary.Moreover, as the Seventh Circuit observed in Electri-Flex, it is not necessary to analyze each of the warningsto sustain the violation and it matters not that some ofthe warnings may have been warranted. For it is "moti-vation, not justification, which determines the existencevet non of the discriminatory motive." Ibid. Here, asthere, "the system as a whole was implemented for a re-taliatory purpose, and was being used as a way of harass-ing and justifying dismissal of union sympathizers." Ibid.The evidence in this case also shows that three unionorganizing committee members•Iwanski, Mjelde, andEhlers•received specific warnings that were discrimina-torily motivated. Although I shall discuss each warningindividually, I consider these warnings in light of Re-spondent's change in policy implemented in late Augustand in light of much documentary evidence that showsthat written warnings were not normally issued for mis-takes or errors similar to those that resulted in writtenwarnings to these members of the union organizing com-mittee. Moreover, documentary evidence, includingsome dealing with monthly waste reports of particularemployees, shows that instances of waste and mistakessimilar to that in the warnings did not result in writtenwarnings. Nor, in other cases, were threats of termina-tion included in the warnings as was the case in thewarnings of Iwanski, Ehlers, and Mjelde. Finally, I con-sider the Respondent's hostility toward the union leadersas exemplified particularly by the threat and discrimina-torily motivated denial of a day off to Mjelde, the threatof more onerous working conditions to Iwanski, and thediscriminatory discharge of Jack Wild, as well as the factthat most of the written warnings in the relevant periodfell on the organizing committee members. This evidencesupports a prima facie showing that the warnings werediscriminatorily motivated.On 30 July•just 3 days before the election•a writtenwarning was issued to Mark Iwanski Iwanski was anoutstanding employee, the premier and most experiencedplate mounter, whom Jim Yakich had hand picked, ac-cording to his own testimony, to lead the effort to re-build the plating department. Yakich conceded thatIwanski was one of his "best" employees. His April 1985evaluation, prepared by Jim Yakich before the electioncampaign, stated that he "require[d] absolute minimum ofsupervision" and was "almost always accurate." Hismajor strong point was listed as "accuracy." The warn-ing, the first and only warning ever issued to Iwanski,was given for a minor infraction in circumstances that, inthe absence of the union campaign, would not have ledto a warning. Yakich refused to talk to Iwanski about thewarning until after the election and then, when he did,he dismissed the warning itself and virtually admittedthat Respondent was retaliating against him because ofhis union activities.The warning itself was issued because two jobs wereout of register, meaning that the colors were not alignedproperly. The warning, which was handed to Iwanski byJim Yakich, stated, "[i]f these mistakes continue, it willresult in your termination." The first job was mountedafter Iwanski and his supervisor, Ron Milke, discussed it;it was mounted quickly because of time pressures. Thejob had to be pulled, but Milke did not warn Iwanski ortell him at the time that he had done anything thatwould justify a warning. Out-of-register mistakes arecommon and Yakich himself testified that this incidentalone would not have justified a warning. Iwanski wasdirected to mount the second job differently from in theusual fashion again apparently because of time pressures.Iwanski testified that he knew that "that was not the bestway to do the job." The job was, however, visuallychecked and approved by Jim Yakich before it began.Nevertheless this job too was out of register. No supervi-sor talked to Iwansld about these alleged mistakes at thetime they were made.It is inconceivable that, under ordinary circumstances,Iwanski would have been issued a written warning forthese two out-of-register jobs that had been undeniablyapproved beforehand by supervisors. Milke never testi-fied about either job and Yakich did not dispute that hehad visually approved the second job. Moreover, Yakichrefused to talk to Iwanski about the warning before theelection and later told him to forget about it. There wasno substantive discussion of what Iwanslci did wrong andcertainly no justification for a threat of discharge.Indeed, Jim Yakich testified that, even after this warning,he was counting on Iwanski to rebuild his plate-mount-ing department. Thus, Respondent's effort at trial and inbrief to magnify the warning is at odds with its contem-poraneous treatment of the warning and inconsistentwith Jim Yakich's testimony. Furthermore, Yakich ad-mitted that written warnings were not ordinarily issuedfor quality problems before the end of August 1985. Healso conceded that Iwanski was Respondent's best platemounter who made few mistakes. Finally, there wasmuch testimony•most from Jim Yakich himself•thatother out-of-register and other plate mounting problemswere not met with written warnings or any discipline atall." Thus Respondent has fallen far short of a showingthat the warning would have been issued even in the ab-sence of Iwanski's union activities.Beginning on 30 August and through 25 September,Randy Mjelde, who had recently been promoted to apressman's position, received six written warnings and a1-day suspension for mistakes on his press. All the warn-ings were pursuant to the new unlawful disciplinarysystem since written warnings would not have previous-ly been issued for such mistakes. Specifically focusing onthe Mjelde warnings, I find that they would not havebeen issued but for Mjelde's union activities. Except forthe last warning, Yakich did not talk to Mjelde to seekhis explanation for the mistakes he allegedly made beforeissuing him the written warnings. Nor was Mjelde con-40 Respondent argues that some•but not all•of these problems in-volved rather new -employees for whom discipline would have loweredmorale. I fail to see how that would justify issuing a written warning toIwanski In any event, Respondent apparently did not follow this practicewhen issuing warnings to Mjelde, a relatively new pressman. 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfronted or consulted at the time of the mistakes by hissupervisor. Indeed, Mike Harris, Mjelde's supervisor,who was still employed by Respondent at the time of thehearing, did not testify.41 This is significant becauseMjelde's uncontradicted testimony indicates that, on atleast one of these jobs, he spoke with Harris about theproblem and attempted to correct it. I infer from thesefacts, as well as the documentary evidence concerningwaste that was not accompanied by written warnings,that Mjelde's mistakes were similar to those of otherpressmen at Respondent's facility that would not ordinar-ily have resulted in written warnings.Thus, Respondent relied on an after the fact analysisof documents reflecting waste on jobs to issue warningsto Mjelde. Although other warnings were apparentlyissued on the same basis, the evidence shows that otherinstances of high waste went without warnings of anykind•and certainly not written warnings•being issued.The Respondent asserted that it considered waste of 5 or6 percent on a job too high. I have no doubt that it triedto keep waste at this level, but the record shows that itdid not issue a written warning for all waste over thatfigure. At best, Respondent's warning policy was incon-sistent. Thus, on 30 August, Mjelde received a warn-ing•Mjelde's first since becoming a pressman less than 2months before•for waste of 17.2 percent. Al Zalim,however, a more experienced pressman who was laterpromoted to supervisor, had 35.5 percent waste on a jobin August 1985 and no warning issued. Moreover, eventhough Jim Yakich testified that he generally gave moreleeway to employees in a new position, he warnedMjelde that he would be "replaced" if mistakes contin-ued. Employee Joel Spieth, who had 62 percent wasteon a job at about the same time, received a much milderwritten warning with no threat of replacement. Indeed,that warning indicates that Spieth's explanation wassought before the warning was issued, unlike in Mjelde'scase.42 Thus Respondent has failed to show that itwould have issued the 30 August warning in the absenceof Mjelde's union activities.Mjelde's other warnings are similarly indistinguishablefrom other incidents of waste that did not trigger warn-ings. Thus, on 4 September, Mjelde had 13.8-percentwaste on a job and was again threatened with termina-tion. At about the same time, in September 1985, em-ployee Paul Chybowsld had a job with 21.6-percentwaste and was not issued a written warning. Anotherwarning given to Mjelde the same day involved a mis-take that was only partially attributable to him. The totalwaste on the job, part of which was run by another op-erator, was 8.7 percent. It is impossible to determinewhat percentage of waste was attributable to Mjelde. Inany event, waste of greater amounts during this period41 I reject Jim Yaluch's hearsay testimony that "he believe[d] thatMjelde's supervisor spoke to him about these matters." The testimony isvague in any event and does not specify when the supervisor may havespoken to Mjelde. It is uncontradicted that Harris did present Mjeldewith some of the warnings. But this was after they had already beenwritten.42 Spieth's warning was issued m connection with a job for which heand Ehlers were thought responsible for high waste. I discuss this mci-dent in more detail later in connection with Ehlers' warning.went by without a written warning being issued. Indeed,documentary evidence shows that overall plant waste forSeptember 1985 was 13.6 percent. On 1 day in thatmonth overall plant waste for soda label jobs was 23.1percent; on 2 days, overall plant waste for nonsoda labeljobs was 21.1 and 28.2 percent respectively.On 5 September Mjelde received another warning fora job that ran partially on his shift. Another pressman,however, Paul Chybowski, ran most of this job. Thetotal waste was 13.8 percent, again a figure that was highbut not totally attributable to Mjelde. Indeed, Chybowskireceived only a verbal warning for his part in the joband the written notation for his verbal warning indicatesthat, unlike Mjelde, he was asked for his explanation ofthe problem.Mjelde's 6 September warning indicates that the job heworked on had 64.2-percent waste, a very high figure.Again no explanation was sought before the warning wasissued. Mjelde's uncontradicted testimony shows that thejob was set up before he reported for work. The job wasapproved by the supervisor of the prior shift. Mjelde ranthe job for some time before he noticed the problem,faint adhesive lines on a label. Mjelde stopped the pressand corrected the problem. This warning is the strongestone, from Respondent's standpoint, for the propositionthat it would have been issued in any event. However,Respondent makes it difficult to separate this warningfrom the others. In view of Respondent's other unlawful-ly issued, warnings to Mjelde and the failure to seekMjelde's explanation before issuance of the warning, Ifind that Respondent's issuance of this warning was partof the pattern and would not have occurred but forMjelde's union activities."Mjelde's final warning on 25 September was for ahigh-waste job caused by sticky edges. However, the jobwas run by three different press operators and Yakichadmitted that no specific amount of waste could be at-tributed to Mjelde as opposed to the other operators.Indeed, Respondent, at trial, initially prepared a docu-ment erroneously attributing greater waste to Mjeldethan the other employees, but then recalculated theamount, dividing the waste equally among the three.However, neither of the other operators received eithera written or verbal warning for their role in the failedjob. Finally, to the extent that Mjelde was responsiblefor any sticky edges, the evidence shows that his ma-chine, which was of course also used by other employeesand on other shifts, was prone to cause sticky edges.Other problems of this sort occurred but no writtenwarnings were issued for the problems. Jim Yakich testi-fied that Respondent had a problem with sticky edgesthroughout September 1985; documentary evidence con-firms the problem I find that Mjelde's warning and re-sulting suspension would not have occurred but for hisunion activities.Ehlers, who became a pressman in April 1985, re-ceived a written warning on 23 August 1985 for a job43 Even if this single warning would have been issued to Mjelde m theabsence of his union activities, it would not change my findings that thenew warnmg system was discrimmatonly implemented and that Respond-ent was pressurmg Mjelde to quit. SEVILLE FLEXPACK CORP.541that had 62-percent waste due to ink buildup. He wasthreatened with termination if he could not producequality at "the lowest possible waste." This warning wasissued prior to Respondent's alleged "crackdown" at atime when written warnings were not prevalent. More-over, as I have indicated, written warnings were notissued for all high waste jobs. In any event, this was theonly written warning Ehlers ever received, and JimYakich could not recall Ehlers ever receiving any verbalwarnings.Ehlers' uncontradicted explanation for this warning isas follows: He started the job just before the end of hisshift. He tokl the pressman on the next shift, Joel Spieth,that he was having trouble with ink buildup and towatch carefully for it. He noted the problem on the rollanalysis, a document on which employees note job prob-lems. It is difficult to see what Ehlers could have doneany differently to resolve the problem. In any event,Spieth apparently completed the job without immediate-ly resolving the problem and he, too, received a writtenwarning. His warning, however, was milder in tone anddid not threaten discharge. Thus, Ehlers was treated dif-ferently from the other operator who shared responsibil-ity for the high waste on this job. Indeed, it appearsfrom the documentary evidence that most of the "junk"on this job was attributable to Spieth. Ehlers ran 5000feet of material. Spieth ran 10,000 feet. In these circum-stances, I do not believe that Respondent has shown thatEhlers would have received a written warning for thisjob in the absence of his union activities.In summary, after having considered all the evidenceconcerning the written warnings issued pursuant to thenew quality-related warning system, I find that the newwarning system was implemented for discriminatory rea-sons, more precisely, to build a record against union or-ganizing committee members in order to force them toquit. Jim Yakich's testimony is very revealing on thislatter point. He testified that some mistakes were theresult of inexperience but:if you really start disciplining somebody that hasa lack of experience, what you will really do is de-stroy his morale. And that could possibly, youknow, cause the individual to leave the company.Thus, although ordinarily it is unnecessary to analyzeeach individual warning to sustain a violation of this sort,here I have gone further and found a pattern of discrimi-nation as exemplified by specific written warnings issuedto members of the organizing committee from 30 Julythrough 30 September 1985. See Hedaya Bros., 277NLRB 309 (1985)."44 I reject R. Exh. 50, winch purports to be the cost of lwanski's twomistakes for which he received a warning. The document, which wasprepared only for trial, is based on alleged time lost and production fig-ures of $250 per hour, which Respondent apparently uses to cost jobs forcustomers. These figures were not prepared in connection with the warn-ing and were not prepared for any other employee mistakes, many ofwhich did not result m warnings. Even if the document was admissible itis entitled to very little weight. These costs are miniscule in comparisonwith the alleged costs due to inexperienced plate mounters, a problemthat Respondent caused itself to a great degree by firing Don Wild andforcing the resignation of Iwanski. More importantly, Jim Yakich's ownG. The Constructive Discharges of lwanski, Mjelde,Ehlers, and LangowskiMark Iwansld, who had been a plate mounter for Re-spondent since September 1982, applied for a job at Seal-craft, another company in the printing industry, on 17August. He also applied for jobs at other companies. Heaccepted employment at Sealcraft on 26 August. He tooksick Leave on 23 September and started employment atSealcraft that week. On 30 September he advised JimYakich that he was quitting. Iwanski told Yakich that hedecided to quit because he did not want to get into any"hassles" like the ones Jack Wild had. Yaldch agreed be-cause, as he put it, he could not "guarantee. . . you anybenefits or raises."Mjelde, who was described by Supervisor Ron Milkeas a "very good" pressman, began working for Respond-ent in March 1982, After he began receiving a series ofwritten warnings from Respondent, he testified, "I couldsee it was only a matter of time before I was going to beaxed out the door." He applied at Sealcraft on 19 Sep-tember. He was offered employment on 24 Septemberbut did not accept the offer until he received his lastwarning and suspension from Respondent on 30 Septem-ber. After he received his suspension, Mjelde told JimYaldch that he would "make it easy for him"; he wouldquit. Yakich replied, "Well, I am sorry it had to happenthis way."Ehlers was employed at Respondent since July 1982.He applied for work at Sealeraft on 17 September. Hereceived a job offer from Sealcraft on 25 September. On30 September, the same day that Iwansld and Mjeldequit, Ehlers announced his resignation to Jim Yakich inthe latter's office. Supervisor Mike Harris was alsopresent. Yakich said he had heard that Ehlers inter-viewed at Sealcraft and told him, "you know your futurewas over here anyway." Ehlers replied, "Well I stuckmy neck out and lost." Ehlers also said he did not wantto "end up with the same hassle that Don Wild is goingthrough now." Yakich said he understood, Then, asEhlers was leaving, Yakich said, "Why don't you see ifyou can get a job for John Langowski down there too?"Ehlers went back to work because he had given Yakicha week's notice. Shortly thereafter•about 1-1/2 hourslater•he was called into Yakich's office and told he wasterminated.John Langowski, who had been employed since Sep-tember 1982, quit his employment with Respondent inOctober 1985. He applied at Sealcraft on 3 October andbegan working there on 21 October. He had spoken withother organizing committee members and was aware ofthe warnings issued to them. He also learned about Ya-kich's statement to Ehlers about finding a job for him attestimony refutes the value of this document since he admittedly told/wanski to forget about his warning.Similarly unreliable is R Exh. 51, a purported cost summary ofMjelde's mistakes. Again, this document was prepared foi trial, and nosimilar document was prepared for similar mistakes of other pressmen,many of which went without warnings being issued. Even if this docu-ment was admissible it would be entitled to very little weight Respond-ent made the argument that it needed Mjekle and did not want hiin toleave. This argument is inconsistent with the thrust and intent of the ex-hibit. 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSealcraft. He applied at Sealcraft 3 days after Yakich'sstatement. Two or 3 weeks earlier he had applied foremployment at other firms.Respondent correctly points out that Ehlers deniedtelling Langowski about Yakich's statement whereasLangowski said that he did. I believe, however, thatEhlers was mistaken. Langowski said he was first told ofYakich's remarks by another employee and that he there-after spoke to Ehlers, who confirmed the report. It isperfectly plausible that Langowski learned of the remarkfrom someone. The organizing committee membersspoke together often and four of them wound up at Seal-craft. Moreover, Yakich admitted making the statement;He obviously wanted Langowski to quit. That this wascommon knowledge is confirmed by Zalim's suggestion,.just a few days later, in the presence of Langowski andSupervisor Ron Milke, that Langowski should look foremployment elsewhere.45As detailed above, Respondent discriminatorily imple-mented a new disciplinary warning system after the elec-tion. It also issued discriminatorily motivated writtenwarnings threatening discharge to three of the five re-maining union organizing committee members. Thosewarnings were calculated to drive the remaining organiz-ing committee members from Respondent's employ. Re-spondent unlawfully threatened Mjelde and Iwanski anddiscriminatorily denied Mjelde time off. Moreover, Re,spondent took Iwanski off his job of training employees,tried to transfer him to the less desirable second shift,and told him he could not count on further "benefits orraises." When Ehlers announced his resignation, Yakichtold him he had no future with Respondent. The state-ment was made in the context of a discussion aboutEhlers' union activities and about Jack Wild who was, ofcourse, discriminatorily discharged. These employeeswere aware of the warnings being issued to organizingcommittee members and spoke among themselves aboutwhat management officials had told them. They conclud-ed that their days at Respondent were numbered andthey all applied for work at Sealcraft. As Ehlers testified,"we talked about what was happening to us, about theletters we were receiving. And we all decided that webetter get out . . . . Sooner or later we figured theywere going to get rid of us, somewhere down the road."Even one of Respondent's witnesses testified thatIwanski, Mjelde, and Langowski expressed to him thefear that they, were going to be fired because of theirunion activities.Even though Langowski was not subjected to dis-criminatory warnings and threats, it is obvious that Re-spondent's desire to have him quit was related to the factthat he was on the union organizing committee. Helearned of Yakich's comments about Ehlers fmding a job46 The General Counsel asserts that Zahm's remarks on this occasionconstituted an unlawful threat. The record, however, is unclear as to ex-actly when in October Zalim was made a supervisor and whether he wasa supervisor when he made the statement. Zahm testified he was made asupervisor on 7 October. Moreover, as I have found, he was not an agentof Respondent before that date. I therefore will dismiss this allegation ofthe complaint, which is, in any event, superfluous in view of the otherfindings I have made. I shall also dismiss as superfluous alleged threatsemanating from Yakich during the resignation meetings of Ehlers,Mjelde, and Iwanski.for him and he could not have missed the implicationthat Respondent's discriminatory conduct aimed at otherorganizing committee members would eventually reachhim He specifically mentioned this to at least one em-ployee. Thus, I find that the General Counsel has made astrong showing that these employees were forced by dis-criminatory conduct to quit their employment. They arenot required to wait while warnings continue to mountand the axe actually falls. Here, as in Winer Motors, 265NLRB 1457, 1469 (1982), the employees "felt compelledto quit . . . before [their] record[s] [were] injured and[they] would be unable to obtain gainful employmentelsewhere."4 6Respondent's attempt to show that Iwanski left forgreener pastures without regard to its discriminatorypressure is unavailing and unconvincing. Iwanski testifiedthat he left because of Respondent's adverse treatment ofhim and he told several employees of his concern aboutRespondent's treatment of him. He began looking forwork after his preelection warning and indeed appliedfor a job at Sealcraft•which he eventually accepted•on17 August, just 2 weeks after the election and after JimYakich had said he was the next union adherent to goand that he had put himself in a "shit hole." To theextent that Respondent asserts that it did not wantIwanski to leave because the plate mounting departmentwould be depleted of good people, Respondent has ad-verted to a problem of its own making. It fired Wild andforced Iwanski to quit, after threatening him with termi-nation. As I have indicated, Jim Yakich's testimonyabout wanting to keep Iwanski is inconsistent with hisactual treatment of Iwanski and the complete absence ofany effort, on his part, to keep Iwanski. Thus, I reject histestimony about wanting to keep Iwanski, as well asMjelde, Ehlers, and Langowski, as completely unreliable.Respondent points to the testimony of employee BurtTabora to argue that Iwanski stated to Tabora that hewas going to quit if the Union lost the election and thatthis statement was made before the issuance of the warn-ing letter to Iwanski. On cross-examination, however,Tabora seemed confused about the time relationship ofcertain of his assertions. In contrast to his previous testi-mony, he conceded on cross-examination that Iwanskisent out resumes after the election. I do not considerTabora to be a reliable witness on this point. No otherwitness testified that Iwanski expressed an intention toquit before his first warning. Moreover, even Tabora tes-tified that Iwanski expressed the fear, after Wild's dis-charge, that he would be fired, just like Wild, and thathe was being set up for a termination. Respondent also46 Board law on constructive discharges requires that the GeneralCounsel prove two elementsFirst the burdens imposed upon the employee must cause, and be in-tended to cause, a change in his workmg conditions so difficult orunpleasant as to force him to resign. Second, it must be shown thatthose burdens were imposed because of the employee's union activi-ties.Crystal Princeton Refining Co., 222 NLRB 1068, 1069 (1976). Accord:K & S Circuits, 255 NLRB 1270 (1981); Algreco Sportswear Co., 271NLRB 499, 500 (1984). In the instant case, the discriminatory warningsystem whose impact, both generally and specifically, was felt by unionorganizing comnuttee members, satisfies the requirements of CrystalPrinceton. SEVILLE FLEXPACK CORP.543argues that Respondent did not tell prospective employ-ers that he was being forced to quit and gave other rea-sons for changing jobs. It is natural, however, that an ap-plicant would not want to mention union-related prob-lems as the reason for leaving his present employer. Thisevidence in no way shows that Iwanski would have quitRespondent's employ in the absence of Respondent's dis-criminatory treatment of him and other union supporters.Respondent's other efforts to show that Iwansld aswell as Ehlers, Mjelde, and Langowski left for reasonsunconnected With its discriminatory conduct also fail. Itsargument seems to be that these employees conspired toquit in order to leave Respondent in a difficult positionby depleting its experienced work force. This argumentloses most of its appeal because Respondent never madeany effort to retain these employees. Moreover, the argu-ment is inconsistent with Respondent's attempt to justifyits written warnings of Iwanski, Ehlers, and Mjelde, to-gether with threats to discharge them. Respondent alsoseems to argue that these employees quit because theycould make more money at Sealcraft than they did atRespondent and the working conditions were better atSealcraft. Actually, only two of the four•Ehlers andMjelde•started at a higher rate than they made at Re-spondent. It is hard to quantify other alleged benefitssuch as the fact that Sealcraft, unlike Respondent, didnot require overtime and scheduled work so as to giveemployeeg 3-day weekends. Sealcraft, however, unlikeRespondent, had no year-end bonus program. In anyevent, I cannot disregard the testimony of the employeesthemselves that they left because of Respondent's dis-criminatory conduct toward union supporters. Even as-suming that one of their reasons for leaving was betterwages and working conditions, Respondent has notshown that these employees would have left in the ab-sence of Respondent's discriminatory treatment of unionsupporters which, after all, was a rather imposing work-ing condition. Finally, Respondent argues that it retainedMuschinske, thereby showing that it did not discriminateagainst, all organizing committee members. It is well set-tled, however, that a charge of discrimination is not re-butted by evidence that an employer did not ferret outall of the union supporters. See NLRB v. Rain-Ware, 732F.2d 1349, 1355 (7th Cir. 1984); and Link Mfg. Co., 281NLRB 294 (1986).47CONCLUSIONS OF LAW1. By coercively interrogating employees about unionactivities, requesting that employees wear "vote no" but-tons provided by Respondent, creating the impressionthat union activities were under surveillance, stating thatit would be futile to select a union to represent employ-47 Respondent also argues that Langowski applied for other workbefore Yakich mentioned that Ehlers should find him another job. Al-though this is true, Langowslo was well aware of the discriminatory con-duct addressed to other members of the organizing committee which pre-dated his application._ Moreover, although Yaloch's statement about find-ing a job for Langowski postdated this application, it fairly reflects Re-spondent's preexistmg motivation. I find that this evidence fails to rebutthe overwhelming evidence that Langowski, like the others, was forcedto quit because of Respondent's discriminatory treatment of uruon orga-nizing committee members.ees, attempting to convince an employee not to partici-pate in a (Labor Board election, threatening plant closureor relocation and other reprisals against employees forsupporting a union, and granting benefits for rejecting aunion, Respondent violated Section 8(a)(1) of the Act.2.By denying time off to employees, instituting a newwritten warning system, and issuing written warnings toemployees for discriminatory reasons and to discourageunion activity, Respondent violated Section 8(a)(3) and(1) of the Act.3.By discharging employee Jack Wild and by forcingthe resignation of employees Mark Iwanski, RandyMjelde, Dave Ehlers, and John Langowski because oftheir union activities and to discourage union activities,Respondent violated Section 8(a)(3) and (1) of the Act.4.The violations set forth above constitute unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act.5.The Respondent has not otherwise violated the Act.THE REMEDYHaving found that Respondent has violated the Act, Ishall recommend that Respondent be ordered to ceaseand desist from engaging in the conduct found to be un-lawful, and to post an appropriate notice. I shall also rec-ommend that Respondent be ordered to offer reinstate-ment to employees Jack Wild, Mark Iwanski, RandyMjelde, Dave Ehlers, and John Langowski, to remove'from their records any notations or warnings found tohave been discriminatorily issued, and to make themwhole for any loss of wages or benefits they may havesuffered due to the unlawful and discriminatory conductdirected towards them by Respondent in accordancewith F. W. Woolworth Co., 90 NLRB 289 (1950), andFlorida Steel Corp., 231 NLRB 651 (1977).48Regarding the discriminatory institution of a new writ-ten warning or disciplinary system, I shall issue thestandard order in such cases. Thus Respondent will beordered to expunge all quality-related written warningsissued to employees by Respondent after 30 August 1985.The Respondent will be entitled to show in the compli-ance stage of this proceeding that any written warn-ings•except those specifically found to have been un-lawfully motivated•issued under the new system, wouldhave been imposed under the more lenient disciplinarysystem maintained by Respondent prior to 30 August1985. See Ro-Lab Rubber Co., 279 NLRB 386 (1986),"The unlawful grant of a holiday•Freedom Day--inhonor of the defeat of the Union presents a unique reme-dial problem. Ordinarily the Board declines to order therescission of benefits even though they are unlawfullygranted. To force rescission in this case would put theBoard in the position of taking benefits away from em-ployees. To do nothing, however, would leave the viola-tion unremedied. Respondent would be able to empha-48 See generally Isis Plumbing Co.., 138 NLRB 716 (1962).48 As I have indicated, before the new system was initiated, Respond-ent issued verbal warnmgs to employees and also utilized monthly re-views of employee waste reports. In addition, Respondent has an annualemployee evaluation program. These programs will, of course, continueunaffected by this remedy. 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsize that it is the source of all benefits that are conferredwhen employees reject unionization. The name of theholiday, its origin, and relationship to the union electionwould be a constant reminder to employees that reject-ing a union results in benefits with the implication thatthe benefit would remain as long as employees continuedto reject a union. The discriminatory connotation ofkeeping the paid holiday must be removed. Respondentclearly granted a 12th holiday to employees in apparentrecognition that it could afford to grant such a benefit•an ironic contrast, incidentally, with preelection state-ments that competitive pressures would preclude it frompaying the increased benefits that might flow from uniondemands. Accordingly, I believe an appropriate remedyhere•one that effectuates the policies of the Act anddoes not infringe on Respondent's interests, is that theRespondent be ordered to change the name and date ofthe holiday to reflect a nondiscriminatory purpose. Thenew holiday shall be renamed "Employee Rights Day."The newly named holiday will be observed beginning onthe anniversary date of the administrative law judges' de-cision or the Board's decision, whichever is more con-venient for Respondent, and for as long as it was ob-served under the "Freedom Day" rubric. Thus, if free-dom day was observed in August 1985 and 1986, thenewly named and dated holiday must be observed for 2additional years. If the holiday is observed in 1987 orthereafter because of failure to comply with this deci-sion, the newly named and dated holiday is to be ob-served for an additional period. At the end of this periodof observance, the Respondent is free to drop the holi-day for nondiscriminatory reasons.[Recommended Order omitted from publication.]